Case:17-16046-EEB Doc#:583 Filed:02/12/19             Entered:02/12/19 13:13:38 Page1 of 50



                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO


 In re:

 KINGS PEAK ENERGY, LLC                           Case No. 17-16046-EEB
 EIN: XX-XXXXXXX
                                                  Chapter 11
          Debtor.


            CHAPTER 11 LIQUIDATING PLAN DATED NOVEMBER 27, 2018, AS
                 IMMATERIALLY AMENDED ON FEBRUARY 12, 2019


        Pursuant to Chapter 11, Title 11 of the United States Code, 11 U.S.C. Sections l01 et
 seq., Macquarie Bank Limited, proposes the following CHAPTER 11 LIQUIDATING PLAN
 DATED NOVEMBER 27, 2018, AS IMMATERIALLY AMENDED AS OF FEBRUARY 12, 2019.

 Dated: February 12, 2019
                                                    MARKUS WILLIAMS
                                                    YOUNG & ZIMMERMANN LLC

                                                    /s/ James T. Markus
                                                    James T. Markus, #25065
                                                    Matthew T. Faga, #41132
                                                    Donald D. Allen, #10340
                                                    1700 Lincoln Street, Suite 4550
                                                    Denver, Colorado 80203-4505
                                                    Telephone (303) 830-0800
                                                    Facsimile (303) 830-0809
                                                    Email jmarkus@markuswilliams.com

                                                    And

                                                    KELLY HART & PITRE
                                                    /s/ Louis M. Phillips
                                                    Louis M. Phillips (La. Bar No. 10505)
                                                    One American Place
                                                    301 Main Street, Suite 1600
                                                    Baton Rouge, LA 70801-19
                                                    Phone: (225) 381-9643
                                                    Fax: (225) 336-9763
                                                    Email: louis.phillips@kellyhart.com
                                                    Counsel for Macquarie Bank Limited


                                              i
Case:17-16046-EEB Doc#:583 Filed:02/12/19                                Entered:02/12/19 13:13:38 Page2 of 50




                                                TABLE OF CONTENTS

 ARTICLE I - GENERAL..............................................................................................................5
  1.1 Rules of Interpretation, Computation of Time and Governing Law                                                              5
  1.2 Defined Terms                                                                                                               5
 ARTICLE II - CLASSIFICATION OF CLAIMS AND INTERESTS ...................................15
 ARTICLE III - UNCLASSIFIED CLAIMS..............................................................................15
  3.1 Administrative Expense Claims                                                                             15
  3.2 Professional Fees                                                                                         16
  3.3 Priority Tax Claims                                                                                       16
 ARTICLE IV - TREATMENT OF CLAIMS AND EQUITY INTERESTS .........................17
  4.1 Secured Tax Claims (Class 1)                                              17
  4.2 Secured DG&S Claims (Class 2)                                             17
  4.3 MBL Secured Claim (Class 3)                                               17
  4.4 Secured Field Vendor Claims (Class 4)                                     18
  4.5 Priority Non-Tax Claims (Class 5)                                         19
  4.6 Suspense Fund Claims (Class 6)                                            19
  4.7 Gas Proceeds Claims (Class 7)                                             19
  4.8 Field Vendor Claims (Class 8)                                             19
  4.9 General Unsecured Claims (Class 9).                                       20
  4.10 Equity Interests (Class 10)                                              21
 ARTICLE V - ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF
 REJECTION BY ONE OR MORE CLASSES OF CLAIMS OR EQUITY INTERESTS ..21
  5.1 Class Acceptance Requirement                                    21
  5.2 Deemed Acceptance by Non-Voting Classes                         21
  5.3 Elimination of Vacant Classes                                   21
  5.4 Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code 21
 ARTICLE VI - EXECUTORY CONTRACTS AND UNEXPIRED LEASES ......................21
 ARTICLE VII - MEANS FOR EXECUTION OF THE PLAN ..............................................22
  7.1 Assets of Debtor                                                                       22
  7.2 Dissolution of Debtor                                                                  22
  7.3 Sources of Cash and Plan Distributions                                                 22
  7.4 Management                                                                             22
  7.5 Litigation and Adversary Proceedings                                                   23
 ARTICLE VIII - PLAN DISTRIBUTIONS ..............................................................................23
  8.1 Plan Distributions                                                                                         23
  8.2 Disbursing Agent                                                                                           23
  8.3 Allocation of Plan Distributions Between Principal and Interest                                            24
  8.4 No Postpetition Interest on Claims                                                                         24
  8.5 Distribution Record Date                                                                                   24
  8.6 Delivery of Plan Distributions                                                                             24
  8.7 Distribution to Holders of Claims in Classes 4, 8, and 9                                                   25


                                                                 ii
Case:17-16046-EEB Doc#:583 Filed:02/12/19                                  Entered:02/12/19 13:13:38 Page3 of 50



    8.8 Disputed Claim Reserve Distributions                                                                                      25
    8.9 Disputed Claims; Limitation                                                                                               25
    8.10 Satisfaction of Claims                                                                                                   25
    8.11 Manner of Payment Under Plan                                                                                             25
    8.12 De Minimis Cash Distributions                                                                                            25
    8.13 No Distribution in Excess of Amount of Allowed Claim                                                                     25
    8.14 Withholding and Reporting Requirements                                                                                   25
    8.15 Unclaimed Property                                                                                                       26
 ARTICLE IX - PROCEDURES FOR RESOLVING DISPUTED CLAIMS AND
 EQUITY INTERESTS ................................................................................................................26
  9.1 Disputed Claims                                                                                                             26
  9.2 Allowance of Disputed Claims and Payment of Distribution                                                                    27
  9.3 Estimation of Disputed Claims for Voting                                                                                    27
  9.4 Preservation of Claims and Rights to Settle Claims                                                                          27
  9.5 Expenses Incurred On or After the Effective Date Regarding Objections to Claims                                             28
 ARTICLE X - CONDITIONS PRECEDENT TO CONFIRMATION AND THE
 EFFECTIVE DATE.....................................................................................................................28
   10.1 Conditions Precedent to Confirmation                                                                                        28
   10.2 Conditions Precedent to the Effective Date                                                                                  28
   10.3 Waiver of Conditions Precedent                                                                                              28
   10.4 Effect of Non-Occurrence of the Effective Date                                                                              29
 ARTICLE XI - EFFECT OF CONFIRMATION.....................................................................29
  11.1 Vesting of Assets of Debtor; Continued Corporate Existence                                        29
  11.2 Dissolution of Reorganized Debtor                                                                 29
  11.3 Binding Effect                                                                                    30
  11.4 Releases by the Debtor                                                                            30
  11.5 Releases by Holders of Claims and Other Entities                                                  31
  11.6 Exculpation and Limitation of Liability                                                           32
  11.7 Injunction                                                                                        33
  11.8 Term of Bankruptcy Injunction or Stays                                                            34
  11.9 Termination of Subordination Rights and Settlement of Related Claims                              34
  11.10 Waiver of Actions Arising Under Chapter 5 of the Bankruptcy Code                                 34
  11.11 Retained Actions                                                                                 34
  11.12 No Discharge                                                                                     35
 ARTICLE XII - GENERAL PROVISIONS .............................................................................35
  12.1 Amendments and Modifications                                                                            35
  12.2 Reservation of Rights/Preservation of Causes of Action                                                  35
 ARTICLE XIII - RETENTION OF JURISDICTION .............................................................36
 ARTICLE XIV - MISCELLANEOUS PROVISIONS.............................................................38
  14.1 Payment of Statutory Fees                                                                    38
  14.2 Incentive and Severance Compensation                                                         39
  14.3 Confirmation Order Effective Upon Entry                                                      39
  14.4 Substantial Consummation                                                                     39
  14.5 Expedited Determination of Postpetition Taxes                                                39


                                                                  iii
Case:17-16046-EEB Doc#:583 Filed:02/12/19           Entered:02/12/19 13:13:38 Page4 of 50



   14.6    Modification and Amendments                                               39
   14.7    Additional Documents                                                      40
   14.8    Effectuating Documents and Further Transactions                           40
   14.9    Entire Agreement                                                          40
   14.10    Revocation or Withdrawal of the Plan                                     40
   14.11    Severability                                                             40
   14.12    Solicitation                                                             41
   14.13    Governing Law                                                            41
   14.14    Successors and Assigns                                                   41
   14.15    Closing of Bankruptcy Case                                               41
   14.16    Document Retention                                                       41
   14.17    Conflicts                                                                41
   14.18    Service of Documents                                                     42
   14.19    Deemed Acts                                                              43
   14.20    Waiver or Estoppel                                                       43




                                              iv
Case:17-16046-EEB Doc#:583 Filed:02/12/19                 Entered:02/12/19 13:13:38 Page5 of 50



                                              ARTICLE I
                                              GENERAL

        1.1     Rules of Interpretation, Computation of Time and Governing Law

                  a)      Rules of Interpretation: For purposes of the Plan: (i) whenever from the
 context it is appropriate, each term, whether stated in the singular or the plural, shall include both
 the singular and the plural, and pronouns stated in the masculine, feminine or neuter gender shall
 include the masculine, feminine and the neuter gender; (ii) any reference in the Plan to a
 contract, instrument, release, indenture or other agreement or document being in a particular
 form or on particular terms and conditions means that such document shall be substantially in
 such form or substantially on such terms and conditions; (iii) any reference in the Plan to an
 existing document, schedule or exhibit filed, or to be filed, shall mean such document, schedule
 or exhibit, as it may have been or may be amended, modified or supplemented; (iv) unless
 otherwise specified, all references in the Plan to Articles and Exhibits are references to Articles
 and Exhibits of or to the Plan; (v) the words "herein" and "hereto" refer to the Plan in its entirety
 rather than to a particular portion of the Plan; (vi) captions and headings to Articles and
 paragraphs are inserted for convenience of reference only and are not intended to be a part of or
 to affect the interpretation of the Plan; (vii) the rules of construction set forth in Section 102 shall
 apply; and (viii) any term used in capitalized form in the Plan that is not defined herein but that
 is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to such
 term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

                 b)     Computation of Time: In computing any period prescribed or allowed by
 the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply as though the Plan is an order of
 the Court.

        1.2     Defined Terms

                1.      Administrative Expense Claim: A Claim for costs and expenses of
administration under Sections 503(b), 507(b) or 1114(e)(2), including: (i) the actual and necessary
costs and expenses incurred after the Petition Date of preserving the estate and operating the
business of Debtor (including wages, salaries or commissions for services and payments for
goods and other services and leased premises); (ii) compensation for legal, financial advisory,
accounting and other services and reimbursement of expenses awarded or allowed under Sections
330(a) or 331; and (iii) all fees and charges assessed against the estate under chapter 123 of Title
28 United States Code, 28 U.S.C. §§ 1911-1930.

                2.      Allowed: When used in connection with a Claim, except as otherwise
provided herein: (i) a Claim that has been scheduled by Debtor in its Bankruptcy Schedules as
other than a Disputed Claim and as to which a party in interest has not filed a timely objection;
(ii) a Claim, proof of which was filed on or before the Claims Bar Date, or filed after such date
with leave of Court, to which a timely objection has not been filed to such Claim; (iii) a Claim
that has been allowed by a Final Order, or by stipulation as to the amount and nature of Claim
executed with Reorganized Debtor on or after the Effective Date; (iv) a Claim relating to a
rejected executory contract or unexpired lease as to which a party in interest has not filed a timely
objection, or has been allowed by a Final Order, in either case only if a proof of Claim has been


                                                    5
Case:17-16046-EEB Doc#:583 Filed:02/12/19                Entered:02/12/19 13:13:38 Page6 of 50



filed within 30 days from the Confirmation Date or has otherwise been deemed timely filed under
applicable law; or (v) a Claim that is allowed pursuant to the terms of the Plan.

               3.      Avoidance Actions: Any Cause of Action that is a claim or recovery
action pursuant to any Section of chapter 5 of the Bankruptcy Code, whether or not asserted or
pending on the Confirmation Date or such earlier date as may have been established by Court
order.

                 4.     Ballot: The form distributed to each Holder of an Impaired Claim that is
entitled to vote to accept or reject the Plan, on which (i) such Holder shall indicate acceptance or
rejection of the Plan and (ii) may check the Release Opt Out Box..

               5.     Bankruptcy Case: This bankruptcy case, # 17-16046-EEB, pending in the
United States Bankruptcy Court, District of Colorado.

                6.      Bankruptcy Code: The Bankruptcy Reform Act of 1978, Title 11 of the
United States Code, as amended from time to time, as set forth in §§ 101 et seq. of Title 11 of the
United States Code, and applicable portions of Titles 18 and 28 of the United States Code. All
references to "Section" are references to sections of the Bankruptcy Code.

               7.      Bankruptcy Rules: The Federal Rules of Bankruptcy Procedure, as
amended from time to time, as applicable to Debtor's case, promulgated under 28 U.S.C. § 2075
and the Local Rules of the Court.

               8.     Bankruptcy Schedules: The schedules of assets and liabilities filed by
Debtor with the Court pursuant to Bankruptcy Rule 1007, as such schedules may be amended or
supplemented from time to time pursuant to Bankruptcy Rule 1009.

                9.     Business Day: Any day, other than a Saturday, Sunday, or "legal holiday"
(as defined in Bankruptcy Rule 9006(a)).

                 10.      Cash: Legal tender of the United States, including amounts on deposit at
financial institutions in checking accounts, money market accounts and the like.

                  11.     Causes of Action: Any action, claim, cause of action, controversy,
demand, right, action, lien, indemnity, guaranty, suit, obligation, liability, damage, judgment,
account, defense, offset, power, privilege, license, and franchise of any kind or character
whatsoever, whether known or unknown, contingent or non-contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertable directly or derivatively by the Debtor, whether arising before, on, or after
the Petition Date, in contract or in tort, in law, or in equity or pursuant to any other theory of law,
unless specifically released under the Plan. For the avoidance of doubt, "Cause of Action"
includes: (i) any right of setoff, counterclaim, or recoupment and any claim for breach of contract
or for breach of duties imposed by law or in equity; (ii) the right to object to Claims or Equity
Interests; (iii) any claim or recovery action pursuant to Section 362 or any Section of chapter 5 of
the Bankruptcy Code; (iv) any equitable remedy, including, without limitation, any claim for
equitable subordination, equitable disallowance, or unjust enrichment; (v) any claim or defense



                                                   6
Case:17-16046-EEB Doc#:583 Filed:02/12/19               Entered:02/12/19 13:13:38 Page7 of 50



including fraud, mistake, duress, and usury, and any other defenses set forth in Section 558; and
(vi) any cause of action or claim arising under any state or foreign fraudulent transfer law.

                  12.    Claim: A claim (as defined in Section 101(5)) against Debtor, including:
(i) any right to payment from Debtor whether or not such right is reduced to judgment, liquidated,
unliquidated, contingent, matured, unmeasured, disputed, undisputed, legal, equitable, secured or
unsecured; or (ii) any right to an equitable remedy for breach of performance if such performance
gives rise to a right of payment from Debtor, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured, unmeasured, disputed, undisputed, secured or
unsecured. "Claim" shall not include unmatured or unearned interest as of the Petition Date on
the amount of any Claim except as permitted by the Bankruptcy Code or except as expressly
provided otherwise in the Plan.

               13.    Claims Bar Date: November 6, 2017, the bar date for filing proofs of
Claim as established by Court order; and any supplemental bar dates set by subsequent Court
order.

                  14.    Class: A category of holders of Claims or Equity Interests as set forth in
Article III of the Plan.

              15.      Confirmation: Approval of the Plan through issuance by the Court of the
Confirmation Order.

                16.    Confirmation Date: The date on which the Court enters the Confirmation
Order.

                17.    Confirmation Hearing: The hearing to be held by the Court to consider
confirmation of the Plan under Section 1129, as such hearing may be continued from time to time.

               18.     Confirmation Order: The order of the Court confirming the Plan pursuant
to Section 1129, and granting other related relief, in form and substance acceptable to MBL.

                19.     Court: The United States Bankruptcy Court for the District of Colorado or
any other court of the United States with authority over Debtor's case.

                20.    CRO: Debtor's Chief Restructuring Officer, F. Robert Tiddens, or his
replacement in the event of his inability to serve, to be chosen by MBL.

                21.    Debtor: Kings Peak Energy, LLC, a Nevada limited liability company.

                  22.     Disallowed: With respect to any Claim or Equity Interest, a Claim or
Equity Interest or any portion thereof that is not Allowed and (i) has been disallowed by a Final
Order, (ii) is listed in the Schedules as zero or as contingent, disputed, or unliquidated and as to
which no proof of Claim or request for payment of an Administrative Expense Claim has been
timely filed or deemed timely filed with the Court, (iii) is not listed in the Schedules and as to
which no proof of Claim or request for payment of an Administrative Expense Claim has been
timely filed or deemed timely filed with the Court, (iv) has been withdrawn by agreement of the
Debtor and the Holder thereof, or (v) has been withdrawn by the Holder thereof.


                                                 7
Case:17-16046-EEB Doc#:583 Filed:02/12/19               Entered:02/12/19 13:13:38 Page8 of 50



                23.     Disbursing Agent: The Reorganized Debtor acting through the CRO.

                 24.    Disclosure Statement: The DISCLOSURE STATEMENT IN SUPPORT OF
CHAPTER 11 LIQUIDATING PLAN DATED NOVEMBER 27, 2018 AS IMMATERIALLY
AMENDED ON FEBRUARY 12, 2019, FILED BY MACQUARIE BANK LIMITED, proposed by
MBL, to be submitted in support of the Plan, as amended, supplemented, or modified from time
to time, that is or will be prepared, filed and distributed in accordance with Sections 1125 and
1126(b) and Bankruptcy Rule 3018 and/or other applicable law.

                25.     Disputed Claim: Any Claim: (i) listed on the Bankruptcy Schedules as
unliquidated, disputed, or contingent and with respect to which no proof of claim has been filed;
or (ii) as to which Debtor or any other party in interest has interposed a timely objection or
request for estimation in accordance with the Bankruptcy Code and the Bankruptcy Rules or is
otherwise disputed by Debtor in accordance with applicable law, which objection, request for
estimation, or dispute has not been withdrawn or determined by a Final Order. For purposes of
Allowance (but not voting), a Claim asserted by a Holder in an amount different from the amount
listed upon Exhibits A through E, or a Claim asserted that is not listed upon Exhibits A through E
is deemed a Disputed Claim for purposes of Plan Distributions, as objections to such Claims will
be filed unless Allowance is resolved by agreement of the Reorganized Debtor and such
Claimant, with the consent of MBL or, with respect to objections to Class 4 or 8 Claims, the
agreement of MBL and such Claimant.

                 26.    Disputed Claims Cash Reserve: A reserve for a portion of the Plan
Distributions to the Holders of Claims in Classes 4, 8 and 9 to be held by the Disbursing Agent
for the benefit of the Holders of Disputed Claims in Classes 4, 8 and 9 in an amount equal to the
Plan Distributions such Holders of Disputed Claims would be entitled to receive on the
Distribution Date if such Disputed Claims were Allowed in their full amounts on such date.

              27.     Distribution Date: The later of the Initial Distribution Date and the date
upon which a Disputed Claim becomes an Allowed Claim.

                28.   Distribution Record Date: The record date for purposes of making Plan
Distributions on account of Allowed Claims, which date shall be the date of the commencement
of the Confirmation Hearing.

                29.     Effective Date: The first Business Day after the Confirmation Date, on
which (i) no stay of the Confirmation Order is in effect, (ii) the conditions to the effectiveness of
the Plan specified in Article X have been satisfied or waived (in accordance with Article 10.3),
and (iii) MBL declares the Plan effective.

                30.     Entity: The term “entity” as defined by Section 101(15).

                 31.    Equity Interest: Any legal or beneficial equity interest in Debtor as of the
Petition Date, including all membership interests, together with any warrants, options or contract
rights to purchase or acquire such interests from any Person at any time.

                32.     Estate: The bankruptcy estate of Debtor, including without limitation all
property of the Estate under Section 541.


                                                  8
Case:17-16046-EEB Doc#:583 Filed:02/12/19               Entered:02/12/19 13:13:38 Page9 of 50



                33.     Field Vendors: Those Entities, excluding Proven, who performed services
and field work, or provided products and equipment prior to the Petition Date for Proven or
Debtor at the Properties.

               34.       Field Vendor Claim: A Claim, other than a Field Vendor Lien Claim,
held by a Field Vendor, including such Claims (i) as would allow the Holder thereof, under
Section 362(b)(3), to file a Lien under applicable non-bankruptcy law, and (ii) that are identified
on Exhibit A.

                35.    Field Vendor Lien Claim: Each of the alleged Secured Claims of the Field
Vendors listed on Exhibit B, arising from the filing of a Lien purporting to create a Lien in, to or
upon the Properties under applicable non-bankruptcy law, including:

                        (i)      under Title 29 of the Wyoming statutes and meeting the following
 requirements: (i) the Lien is timely perfected under Title 29 of the Wyoming statutes; (ii) the
 commencement of any construction work or repair of the premises or property is claimed to
 predate the perfection of the MBL Secured Claim pursuant to § 29-1-402(c) of the Wyoming
 statutes; and (iii) all work performed or materials furnished for which the holder is asserting the
 Claim is considered as having been done under the same contract pursuant to § 29-1-403 of the
 Wyoming statutes; or

                     (ii)       Under Title 38 of the Utah Statutes and meeting the following
 requirements: (i) the Lien is timely perfected under Title 29 of the Utah statutes; and (ii) the
 commencement of any construction work or repair of the premises or property is claimed to
 predate the perfection of the MBL Secured Claim pursuant to § 30-10-107(3) of the Utah
 statutes.

                36.     Final Decree: The order to be issued by the Court under Bankruptcy Rule
3022.

                37.      Final Order: An order or judgment entered by the Court or other court of
competent jurisdiction that: (i) is conclusive of all matters; (ii) has not been reversed, stayed, or
revoked; and (iii) is effective.

                38.    Gas Proceeds Claims: Those Claims of certain working interest holders
and overriding royalty interest holders and taxing authorities related to the Gas Proceeds Fund
and identified on Exhibit C.

                39.    Gas Proceeds Fund: The Cash funds in the approximate amount of
$66,000, established prepetition and held by agreement of MBL and Debtor in Debtor's project
account on account of the Gas Proceeds Claims which shall be used to pay the Gas Proceeds
Claims.

              40.     General Unsecured Claim: An Unsecured Claim, including those listed on
Exhibit D, which shall be treated within the treatment of Class 9 Claims within Article 4.9 of the
Plan.




                                                  9
Case:17-16046-EEB Doc#:583 Filed:02/12/19              Entered:02/12/19 13:13:38 Page10 of 50



                41.     General Unsecured Claim Fund: Cash in the amount of $100,000 carved
 out from the MBL Collateral for purposes of making Plan Distributions on a Pro Rata basis to the
 Holders of Class 9 Allowed General Unsecured Claims, subject to the limitations of Article 4.9 of
 the Plan.

                 42.    Holder: The beneficial holder of any Claim or Equity Interest.

                43.     Impaired: With respect to a Class of Claims or Equity Interests, a Class of
 Claims or Equity Interests that is impaired within the meaning of Section 1124.

                 44.    Incentive and Severance Compensation: The compensation payable under
 the Plan with the consent of MBL out of the MBL Collateral to the CRO in an amount up to Six
 Hundred Thousand and No/100ths Dollars ($600,000) (as approved by the Court).

                  45.    Initial Distribution Date: The date which is no more than thirty (30) days
 after the Effective Date.

                  46.   Lien: A lien, security interest or charge against property to secure payment
 of a debt or performance of an obligation, whether obtained by consensual means or by judgment,
 levy, sequestration, or other legal or equitable process or proceeding, and including a lien as
 defined in Section 101(37).

                 47.    MBL: Macquarie Bank Limited.

                 48.    MBL Collateral: The Properties subject to the MBL Lien, including
 without limitation the Sale Proceeds, and any and all bonds and proceeds therefrom excluding
 only the Specified Bonds and Bond Funds as defined in the Proven Settlement.

                  49.     MBL Lien: The security interests in, to and upon the MBL Collateral
 securing the MBL Secured Claim arising under, in connection with or pursuant to: (i) the MBL
 Loan Documents, including without limitation the following, all dated as of November 3, 2014:
 (1) Deed of Trust, Mortgage, Assignment of Production, Security Agreement and Financing
 Statement recorded on November 14, 2014, in the land records of Uinta County, Wyoming, at
 Book 1017, Page 848; (2) Deed of Trust, Mortgage, Assignment of Production, Security
 Agreement and Financing Statement recorded on November 20, 2014, in the land records of
 Summit County, Utah; (3) Security Agreement; (4) UCC Financing Statement filed November 6,
 2014, at filing number 2014028633-4 in the Office of the Secretary of State of Nevada; and (5)
 UCC Financing Statement filed November 6, 2014 at filing number 2014028634-6, in the office
 of the Secretary of State of Nevada; (ii) the Interim Order Authorizing Debtor's Use of Cash
 Collateral entered July 17, 2017 (Dkt.# 37), and all subsequent orders authoring Debtor's use of
 cash collateral, including without limitation those orders entered August 8, 2017 (Dkt.# 96),
 September 8, 2017 (Dkt.# 118), October 3, 2017 (Dkt.# 173), October 17, 2017 (Dkt. # 187);
 November 14, 2017 (Dkt.# 208); December 13, 2017 (Dkt.# 219); February 12, 2018 (Dkt.# 241),
 March 12, 2018 (Dkt.# 274), April 6, 2018 (Dkt.# 294), May 14, 2018 (Dkt.# 314), June 8, 2018
 (Dkt.# 376), July 11, 2018 (Dkt.# 414), October 11, 2018 (Dkt.# 474), and November 27, 2018
 (Dkt.# 519), as the foregoing have been or may be amended, supplemented or modified, together
 with all orders entered thereafter until and through the Effective Date.



                                                 10
Case:17-16046-EEB Doc#:583 Filed:02/12/19                Entered:02/12/19 13:13:38 Page11 of 50



                 50.    MBL Loan Documents: The documents evidencing that certain credit
 facility from MBL to Debtor providing for a term loan of up to $75,000,000, and including
 without limitation the Credit Agreement, Promissory Note, Guaranty, NPI Conveyance, Pledge
 Agreement, Mortgages, Security Agreement, Financing Statements and Fixture Filings, all dated
 as of November 3, 2014, as such documents may have been amended or supplemented from time
 to time, and including as well the Disgorgement Agreement, but excluding the Eighth
 Amendment to Credit Agreement which evidences the DIP Loan.

                  51.    MBL Secured Claim: The Claim of MBL under the MBL Loan
 Documents and evidenced by proof of claim # 22 that is secured by the MBL Lien in, to and upon
 the MBL Collateral, which Claim shall under the Plan (i) be Allowed as of the Petition Date in the
 amount of $18,804,601.10, and (ii) include as part of the Allowed MBL Secured Claim any and
 all interest on such Claim, and any reasonable fees, costs, or charges provided for under the MBL
 Loan Documents and MBL Lien to the fullest extent Allowable under Section 506(b).

                  52.     Oil and Gas Properties: The oil and gas properties, and assets owned by
 Debtor as of the Petition Date or acquired thereafter, including without limitation those oil and
 gas properties, lands, leases and working interests located in Summit County, Utah and Uinta
 County, Wyoming, including 30 active, inactive and disposal wells and all equipment,
 infrastructure, tools, production, proceeds and other property associated therewith.

                 53.    Operating Administrative Expense Claim: A type of Administrative
 Expense Claim, being an operating expense of Debtor incurred by the Debtor after the Petition
 Date but prior to the Effective Date in the ordinary course of its operations, such as payables for
 goods or services.

                 54.     Person: This term has the meaning set forth in 11 U.S.C. § 101(41).

                 55.     Petition Date: June 29, 2017.

               56.    Plan: This CHAPTER 11 LIQUIDATING PLAN DATED NOVEMBER 27,
 2018, AS IMMATERIALLY AMENDED ON FEBRUARY 12, 2019, proposed by MBL, either in its
 present form or as it may be supplemented, amended or modified in accordance with the
 Bankruptcy Code.

               57.       Plan Distribution: A payment or distribution under the Plan to Holders of
 Allowed Claims.

                 58.     Priority Tax Claims: A Claim of a governmental unit of the kind specified
 in Section 507(a)(8).

                 59.    Priority Non-Tax Claims: A Claim entitled to priority under Section
 507(a), other than Claims entitled to priority under Sections 507(a)(2) and (8).

               60.    Professional: An Entity (i) employed in the Bankruptcy Case pursuant to
 Sections 327, 328, 363, or 1103 or otherwise, or (ii) seeking or awarded compensation or
 reimbursement of expenses in connection with the Bankruptcy Case pursuant to Section
 503(b)(4).


                                                  11
Case:17-16046-EEB Doc#:583 Filed:02/12/19              Entered:02/12/19 13:13:38 Page12 of 50



                 61.     Properties: The Oil and Gas Properties, and assets of any kind, tangible or
 intangible owned by Debtor as of the Petition Date or acquired thereafter, including without
 limitation the Sale Proceeds.

                 62.     Pro Rata: As applicable, the proportion that an Allowed Claim in a
 particular Class bears to the aggregate amount of Allowed Claims in that Class, or the proportion
 that Allowed Claims in a particular Class bear to the aggregate amount of Allowed Claims in a
 particular Class and other Classes entitled to share in the same recovery as such Allowed Claim
 under the Plan.

                 63.    Proven: Proven Petroleum, Inc., the former contract operator for Debtor.

                 64.   Proven Settlement: The settlement among Proven, PetCon, John Teff,
 MBL, and Debtor, submitted to the Court for approval on October 26, 2018 (See Dkt. # 489 on
 the docket of the Bankruptcy Case), the terms of which are incorporated into and ratified by the
 Plan, and under which Proven shall have an Allowed General Unsecured Claim in the amount of
 $75,000.

                 65.    Quarterly UST Fees: Post-confirmation quarterly fees owing to the United
 States Trustee Program pursuant to 28 U.S.C. § 1930(a)(6) (as amended under Public Law 104-99
 signed into law on January 27, 1999).

                  66.     Released Parties: Collectively, and each solely in its capacity as such:
 (i) the Debtor and the Estate; (ii) the CRO; (iii) the Reorganized Debtor; (iv) MBL; (v) all
 Persons engaged or retained by the parties listed in (i) through (iv) of this definition in
 connection with the Bankruptcy Case (including in connection with the preparation of any
 analyses relating to the Plan and the Disclosure Statement); (vi) any and all direct and
 indirect affiliates, officers, directors, partners, employees, members, managers, members of
 boards of directors or managers, advisory board members, direct and indirect sponsors,
 managed accounts and funds, principals, shareholders, advisors, attorneys, actuaries,
 financial advisors, accountants, investment bankers, agents, arrangers, professionals,
 investment managers, fund advisors, and representatives of each of the foregoing Persons
 and their respective affiliates (whether current or former, in each case, in his, her, or its
 capacity as such), together with their respective successors and assigns; and (vii) all
 Releasing Parties.

                 67.   Releasing Parties: Collectively, and each solely in its capacity as such:
 (i) each Released Party; (ii) each Holder of a Claim that either (A) votes to accept the Plan,
 (B) is conclusively deemed to have accepted the Plan, or (C) receives a Ballot but abstains
 from voting on the Plan and does not check the appropriate box on such Holder's timely
 submitted Ballot to indicate such Holder opts out of the releases set forth in Article 11.5 of
 the Plan (“Release Opt Out Box”); (iii) each Holder of a Claim entitled to vote who votes to
 reject the Plan and does not check the Release Opt Out Box on such Holder's timely
 submitted Ballot to indicate such Holder opts out of the releases set forth in Article 11.5 of
 the Plan; (iv) each Holder of a Claim or Equity Interest deemed to have rejected the Plan
 but does not send a notice to the Debtor to opt out of the releases set forth in Article 11.5 of
 the Plan; (v) all Persons releasing claims or being released from claims under the Proven


                                                 12
Case:17-16046-EEB Doc#:583 Filed:02/12/19               Entered:02/12/19 13:13:38 Page13 of 50



 Settlement and the Soliz Energy Settlement; and (vi) all other Holders of Claims and Equity
 Interests to the extent permitted by law.

                  68.     Reorganized Debtor: The Debtor upon and after the Effective Date of the
 Plan, pending the winding up of the Debtor and Reorganized Debtor as provided for under the
 Plan after the Effective Date.

                69.     Sale Order: The order of the Court approving the sale of the Oil and Gas
 Properties pursuant to Section 363 to Transworld (entered on the docket of the record of this
 Bankruptcy Case on June 6, 2018 as Dkt.# 369).

                  70.   Sale Proceeds: The proceeds of the TW Sale received by Debtor.

                71.     Secured AB Services Claim: The purported Secured Field Vendor Claim
 of A.B. Services, Inc.

                 72.     Secured Claim: A Claim (i) that is secured by a Lien on property in which
 Debtor's estate has an interest, which lien is valid, perfected and enforceable under applicable law
 or by reason of a Final Order, or that is subject to setoff under Section 553 or avoidance under the
 Bankruptcy Code or applicable non-bankruptcy law, but only to the extent of the value of the
 Claim holder's interest in the estate's interest in such property or to the extent of the amount
 subject to setoff, as applicable, as determined pursuant to Section 506(a), or (ii) Allowed under
 the Plan as a Secured Claim.

                  73.   Secured DG&S Claim: The purported Secured Claim of Davis Graham, &
 Stubbs.

               74.     Secured Industrial Horsepower Claim:          The purported Secured Field
 Vendor Claim of Industrial Horsepower, Inc.

                75.    Secured JD Contract Claim: The purported Secured Field Vendor Claim of
 JD Contract Services.

                76.    Secured Loger Water Claim: The purported Secured Field Vendor Claim
 of Loger Water Service, Inc.

                  77.   Secured NEC Claim: The purported Secured Field Vendor Claim of NEC
 Electric, Inc.

                 78.      Secured Big Pee Claim: The purported Secured Field Vendor Claim of
 Big Pee Industries, Inc.

                79.    Secured Perry Brothers Claim:        The purported Secured Field Vendor
 Claim of Perry Brothers Oilfield Services.

                   80.    Secured Tax Claim: A Secured Claim of a governmental unit arising as a
 result of a statutory Lien in taxable property of Debtor.



                                                  13
Case:17-16046-EEB Doc#:583 Filed:02/12/19              Entered:02/12/19 13:13:38 Page14 of 50



                81.    Secured Terra Firma Claim: The purported Secured Field Vendor Claim
 of Terra Firma Grading, LLC.

              82.    Secured Wyoming DOR Claim: The Secured Tax Claim of the State of
 Wyoming, Department of Revenue.

                 83.    Soliz: Federico Soliz III.

                 84.    Soliz Energy: Soliz Energy LLC, a Texas limited liability company.

                 85.    Soliz Energy Settlement: The settlement among MBL, Debtor, Soliz
 Energy and Soliz, represented by that certain Settlement and Release Agreement submitted to the
 Court for approval on February _, 2019 (See Dkt. # ___ on the docket of the Bankruptcy Case),
 the terms of which are incorporated into and ratified by the Plan. If the Approval Condition as
 defined in the Soliz Energy Settlement is not met: (a) Soliz Energy and Soliz, shall retain the
 Soliz Energy Administrative/Lien Claims and the Soliz Admin Claims (as defined in the Soliz
 Energy Settlement) against the Debtor, the Estate and the Reorganized Debtor, with all other
 claims described therein as Soliz Energy and Soliz Released Claims being released; (b) Debtor,
 the Estate and the Reorganized Debtor shall retain all defenses and objections thereto; and (c) for
 all other purposes Soliz Energy and Soliz and the Soliz Releasing Parties as defined in the Soliz
 Energy Settlement shall be Releasing Parties and Released Parties under the Plan.

                 86.     Suspense Fund: That Cash fund in the approximate amount of $84,000,
 established prepetition and held by agreement of MBL and Debtor in Debtor's project account on
 account of the Suspense Fund Claims (the payment of which was assumed by Transworld in the
 TW Sale), which shall constitute part of the MBL Collateral, free and clear of the Suspense Fund
 Claims.

                  87.     Suspense Fund Claims: Claims of working interest holders and overriding
 royalty interest holders related to the Suspense Fund and identified on Exhibit E.

               88.    Transworld: TOC Oil, Inc., the purchaser of the Oil and Gas Properties
 through the TW Sale.

                 89.    TW Sale: That sale of the Oil and Gas Properties approved by the Sale
 Order.

                90.     Unimpaired: With respect to any Claim or Equity Interest, or a Class of
 Claims or Equity Interests, that is unimpaired within the meaning of Section 1124.

                 91.     Unsecured Claim: Any Claim against Debtor that is not a Secured Claim,
 Administrative Expense Claim, Priority Tax Claim, Priority Non-Tax Claim, Suspense Fund
 Claim, Gas Proceeds Claim or Field Vendor Claim, including any Claims arising from the
 rejection of executory contracts and/or unexpired leases, and any deficiency Claims.

                 92.    U.S. Trustee: The United States Trustee for the District of Colorado.




                                                 14
Case:17-16046-EEB Doc#:583 Filed:02/12/19                  Entered:02/12/19 13:13:38 Page15 of 50



                 93.    Wind-Up Amount: The sum of $25,000 to be carved out of the MBL
 Collateral for use after the Confirmation Date to wind up the affairs of the Debtor through
 issuance of the Final Decree and order closing this Bankruptcy Case and subsequent dissolution
 of the Debtor as Reorganized Debtor.

                                               ARTICLE II

                         CLASSIFICATION OF CLAIMS AND INTERESTS

          The categories of Claims and Equity Interests listed below classify Claims and Equity
  Interests for all purposes, including voting, confirmation and distribution pursuant to the Plan
  and pursuant to Sections 1122 and 1123(a)(l), except for all Administrative and Priority Tax
  Claims, which are not classified pursuant to Section 1123(a)(1) and are not entitled to vote on the
  Plan. A Claim or Equity Interest shall be deemed classified in a particular Class only to the
  extent that the Claim or Equity Interest qualifies within the description of that Class and shall be
  deemed classified in a different Class to the extent that any remainder of such Claim or Equity
  Interest qualifies within the description of such different Class. A Claim or Equity Interest is in a
  particular Class only to the extent that such Claim or Equity Interest is Allowed in that Class.

            The classification of Claims and Equity Interests pursuant to the Plan is as follows:

    Class                              Name                               Status       Voting Rights
  Class 1       Secured Tax Claims (including the Secured               Unimpaired     No
                Wyoming DOR Claim)
  Class 2       Secured DG&S Claim                                      Unimpaired     No
  Class 3       MBL Secured Claim                                       Impaired       Yes
  Class 4       Secured Field Vendor Claims – the Secured AB            Impaired       Yes
                Services Claim, the Secured Industrial Horsepower
                Claim, the Secured Terra Firma Claim, the Secured
                Perry Brothers Claim, the Secured Loger Water
                Claim, the Secured JD Contract Claims, the Secured
                Big Pee Claim, and the Secured NEC Claim
  Class 5       Priority Non-Tax Claims                                 Unimpaired     No
  Class 6       Suspense Fund Claims                                    Unimpaired     No
  Class 7       Gas Proceeds Claims                                     Unimpaired     No
  Class 8       Field Vendor Claims                                     Impaired       Yes
  Class 9       General Unsecured Claims                                Impaired       Yes
  Class 10      Equity Interests                                        Impaired       No

                                              ARTICLE III
                                       UNCLASSIFIED CLAIMS
                 3.1    Administrative Expense Claims. In accordance with Section 1123(a)(1),
  Administrative Expense Claims are not designated as a Class and are not entitled to vote. Unless
  otherwise previously paid or agreed, and other than Allowed Operating Administrative Expense
  Claims, all Administrative Expense Claims, including Incentive and Severance Compensation
  shall receive payment in full (unless previously paid in full pursuant to Court orders), by the


                                                     15
Case:17-16046-EEB Doc#:583 Filed:02/12/19               Entered:02/12/19 13:13:38 Page16 of 50



  Disbursing Agent in Cash on the later of (i) the Effective Date, or (ii) within twenty (20)
  Business Days after the date the Administrative Expense Claim becomes an Allowed Claim.
  Post-Confirmation Allowed Operating Administrative Expense Claims will be paid fully and in
  cash in the ordinary course of business by Debtor in accordance with any agreed payment terms
  applicable to such Claim, without the Holder of any Operating Administrative Expense Claim to
  be required to file such Claim. All motions and applications seeking allowance of Administrative
  Expense Claims, other than Operating Administrative Expense Claims, shall be filed within
  thirty (30) days after the Effective Date or shall be deemed disallowed and forever barred.
  Following the Effective Date the Reorganized Debtor may, with the consent of MBL, object (or
  continue prosecution of objections) to Allowance of any Administrative Expense Claim. MBL
  shall otherwise be the only Person with standing to object (or continue prosecution of objections)
  to Allowance of Administrative Expense Claims. The Reorganized Debtor, through the CRO
  shall provide MBL with information and such access to personnel as need by MBL, subject to
  applicable privilege(s), for such objections, if any.

                 3.2    Professional Fees.

                        (a)     Final Fee Applications.             Each Professional requesting
  compensation pursuant to Sections 327, 328, 330, 331, 363, 503(b), or 1103 for services
  rendered in connection with the Bankruptcy Case before the Effective Date shall (i) file with the
  Court, and serve on the Reorganized Debtor and MBL (as well as all other Persons and Entities
  as required by the Bankruptcy Rules and the Court), an application for allowance of final
  compensation and reimbursement of expenses in the Bankruptcy Case on or before the thirtieth
  (30th) day following the Effective Date, and (ii) after notice and a hearing in accordance with the
  procedures established by the Bankruptcy Code and Bankruptcy Rules and any prior orders of
  the Court in the Bankruptcy Case, be paid in full, in Cash, in such amounts as are Allowed.

                         (b)    Ordinary Course Professional Fees and Expenses.               The
  immediately preceding paragraph shall not affect any professional-service Entity that is
  permitted to receive, and the Debtor is permitted to pay without seeking further authority from
  the Court, compensation for services and reimbursement of professional fees and expenses in the
  ordinary course of business (and in accordance with any relevant prior order of the Court), the
  payments for which may continue notwithstanding the occurrence of Confirmation of the Plan.

                         (c)    Post-Effective Date Fees and Expenses. From and after the
  Effective Date, the Reorganized Debtor may, upon submission of appropriate documentation and
  in the ordinary course of business, pay the post-Effective Date charges incurred by the
  Reorganized Debtor for any Professional's fees, disbursements, expenses, or related support
  services without application to or approval from the Court. On the Effective Date, any
  requirement that Professionals comply with Sections 327 through 331 and in seeking retention or
  compensation for services rendered after such date shall terminate, and the Reorganized Debtor
  may employ and pay any Professional for fees and charges incurred from and after the Effective
  Date in the ordinary course of business without any notice to or approval of the Court, but
  subject to the approval of MBL.

                3.3    Priority Tax Claims. Except to the extent that a Holder of an Allowed
  Priority Tax Claim agrees to a less favorable treatment, each Holder of an Allowed Priority Tax


                                                  16
Case:17-16046-EEB Doc#:583 Filed:02/12/19                 Entered:02/12/19 13:13:38 Page17 of 50



  Claim against the Debtor shall receive, in full and complete settlement, release, and discharge of
  such Claim, Cash equal to the unpaid amount of such Allowed Priority Tax Claim on the latest of
  (i) the Effective Date or as soon thereafter as reasonably practicable; (ii) twenty (20) days after
  the date on which such Priority Tax Claim becomes Allowed; (iii) the date on which such
  Priority Tax Claim becomes due and payable; and (iv) such other date as may be mutually agreed
  to by and among such Holder and the Debtor or the Reorganized Debtor and MBL.

                                             ARTICLE IV
                    TREATMENT OF CLAIMS AND EQUITY INTERESTS

                 4.1     Secured Tax Claims (Class 1)

                        (a)  Classification. Class 1 consists of all Secured Tax Claims,
  including the Secured Wyoming DOR Claim.

                            (b)     Treatment. Except to the extent the Holder of a Class 1 Allowed
  Claim has agreed to a different treatment of such Claim, Reorganized Debtor shall pay the
  Allowed Secured Tax Claims in full in Cash from a carve-out from the MBL Collateral, on the
  later of (i) the Initial Distribution Date, or (ii) within twenty (20) business days after the date the
  Secured Tax Claim becomes an Allowed Claim.

                        (c)     Impairment and Voting. Class 1 is Unimpaired. Holders of
  Claims in Class 1 are conclusively presumed to have accepted the Plan pursuant to Section
  1126(f), and accordingly are not entitled to vote to accept or reject the Plan.

                 4.2     Secured DG&S Claims (Class 2)

                    (a)          Classification. Class 2 consists of the Secured Claim of Davis,
  Graham & Stubbs LLP.

                         (b)     Treatment. Except to the extent the Holder of the Class 2 Allowed
  Claim has agreed to a different treatment of such Claim, Davis, Graham & Stubbs LLP may
  apply its retainer against the Class 2 Claim on the later of (i) the Initial Distribution Date, or (ii)
  within twenty (20) business days after the date the Claim of Davis, Graham & Stubbs LLP
  becomes an Allowed Claim.

                      (c)      Impairment and Voting. Class 2 is Unimpaired. Holders of
  Claims in Class 2 are conclusively presumed to have accepted the Plan pursuant to Section
  1126(f) and accordingly are not entitled to vote to accept or reject the Plan.

                 4.3     MBL Secured Claim (Class 3)

                         (a)     Classification. Class 3 consists of the MBL Secured Claim.

                          (b)   Treatment. Except to the extent the Holder of a Class 3 Allowed
  Claim has agreed to a different treatment of such Claim, Reorganized Debtor shall pay to MBL
  on the Initial Distribution Date the MBL Collateral, less the portion thereof proposed under the
  Plan to be provided for and paid after Allowance to: (i) Administrative Expense Claims


                                                    17
Case:17-16046-EEB Doc#:583 Filed:02/12/19               Entered:02/12/19 13:13:38 Page18 of 50



  including Professional Administrative Expense Claims and the Incentive and Severance
  Compensation; (ii) Class 1, 4, 5, 8 and 9 Claims; and (iii) the KPE Wind-Up Amount. Upon
  completion of the payment of all Plan Distributions and the dissolution of the Reorganized
  Debtor, MBL shall without further action on its part be deemed to be the owner of any Cash or
  property of the Reorganized Debtor remaining, and shall receive all such Cash and property
  immediately upon such dissolution. MBL shall retain the MBL Lien until the MBL Secured
  Claim is paid in full, except with respect to the funds used for the payment of Allowed Claims as
  provided for in the Plan.

                         (c)     Impairment and Voting. Class 3 is Impaired. The Holders of
  Claims in Class 3 are entitled to vote to accept or reject the Plan.

                 4.4    Secured Field Vendor Claims (Class 4)

                        (a)    Classification. Class 4 consists of the Secured Field Vendor
  Claims, including the Secured AB Services Claim, the Secured Industrial Horsepower Claim, the
  Secured Terra Firma Claim, the Secured Perry Brothers Claim, the Secured Loger Water Claim,
  the Secured JD Contract Claim, the Secured Big Pee Claim, and the Secured NEC Claim.

                          (b)    Treatment. Except to the extent the Holder of a Class 4, Allowed
  Claim has agreed to a different treatment of such Claim, Reorganized Debtor shall pay Class 4
  Claims in Cash from a carve-out from the MBL Collateral the lesser of a Pro Rata portion of
  $596,624.13 ("Class 4 Cap Amount") or the full principal amount of the Allowed Secured Field
  Vendor Claims, which payments shall be made on the Distribution Date in accordance with the
  Plan. In the event any Holder of a Class 4 Claim objects to Confirmation ("Class 4 Objector") or
  Class 4 votes to reject the Plan ("Class 4 Rejection"), the consent of MBL to payment (i) of any
  Claim of a Class 4 Objector or (ii) to any of the Holders of Class 4 Claims in the event of a Class
  4 Rejection shall, without further action of any Person or the Court, be deemed revoked. If the
  Plan is Confirmed despite the objection of any Class 4 Objector, each such Class 4 Objector's
  Claim shall be a Disputed Claim and such Holder shall receive no Plan Distribution or any other
  property under the Plan unless and until the Court determines by Final Order not subject to
  appeal or further review that (1) such Class 4 Claim is an Allowed Claim and (2) the Lien
  securing such Allowed Class 4 Claim is conclusively determined to rank in priority over the
  MBL Lien (each a “Priority Allowed Secured Field Vendor Claim”). In the event of a Class 4
  Rejection, no Holders of Class 4 Claims shall receive a Plan Distribution or any other property
  under the Plan unless such Holder is determined to Hold a Priority Allowed Secured Field
  Vendor Claim. If the Plan is Confirmed notwithstanding the objection by a Class 4 Objector or a
  Class 4 Rejection, the Holders of Priority Allowed Secured Field Vendor Claim shall receive
  payment on the Distribution Date of an amount equal to the principal balance as of the Petition
  Date of their Priority Allowed Secured Field Vendor Claims.

                         (c)     Impairment and Voting. Class 4 is Impaired. The Holders of
  Claims in Class 4 are entitled to vote to accept or reject the Plan.




                                                  18
Case:17-16046-EEB Doc#:583 Filed:02/12/19             Entered:02/12/19 13:13:38 Page19 of 50



                4.5     Priority Non-Tax Claims (Class 5).

                        (a)    Classification. Class 5 consists of all Priority Non-Tax Claims, of
  which the Debtor believes there are none.

                         (b)  Treatment. Except to the extent any Holder of a Class 5 Allowed
  Claims has agreed to a different treatment of such Claim, Reorganized Debtor shall pay the
  Allowed Priority Non-Tax Claims in full in Cash from a carve-out from the MBL Collateral, on
  the Distribution Date.

                       (c)     Impairment and Voting. Class 5 is Unimpaired. The Holders of
  Claims in Class 5 are conclusively presumed to have accepted the Plan pursuant to Section
  1126(f) and accordingly are not entitled to vote to accept or reject the Plan.

                4.6     Suspense Fund Claims (Class 6).

                        (a)    Classification. Class 6 consists of all Suspense Fund Claims.

                        (b)    Treatment.  The Suspense Fund Claims were assumed by
  Transworld through the TW Sale and Transworld is holding funds equal to the Suspense Funds
  for payment of the Suspense Fund Claims.

                       (c)     Impairment and Voting. Class 6 is Unimpaired. The Holders of
  Claims in Class 6 are conclusively presumed to have accepted the Plan pursuant to Section
  1126(f) and accordingly are not entitled to vote to accept or reject the Plan.

                4.7     Gas Proceeds Claims (Class 7).

                        (a)    Classification. Class 7 consists of all Gas Proceeds Claims.

                         (b)    Treatment. Except to the extent the Holder of a Class 7 Allowed
  Claim has agreed to a different treatment of such Claim, Reorganized Debtor shall pay Class 7
  Claims in Cash from the Gas Proceeds Fund, on the Distribution Date. Debtor and Reorganized
  Debtor, with Consent of MBL, reserve the right to make payment prior to Confirmation on the
  basis that the Gas Proceeds Claims are amounts due under assumed executory contracts or
  unexpired leases that have been assigned to Transworld.

                       (c)     Impairment and Voting. Class 7 is Unimpaired. The Holders of
  Claims in Class 7 are conclusively presumed to have accepted the Plan pursuant to Section
  1126(f) and accordingly are not entitled to vote to accept or reject the Plan.

                4.8     Field Vendor Claims (Class 8).

                        (a)    Classification. Class 8 consists of all Field Vendor Claims.

                       (b)     Treatment. Except to the extent the Holder of a Class 8 Allowed
  Claim has agreed to a different treatment of such Claim, Reorganized Debtor shall pay Class 8
  Claims in Cash from a carve-out from the MBL Collateral the lesser of a Pro Rata portion of


                                                19
Case:17-16046-EEB Doc#:583 Filed:02/12/19                Entered:02/12/19 13:13:38 Page20 of 50



  $540,386.10 ("Class 8 Cap Amount") or the full principal amount of the Allowed Secured Field
  Vendor Claims, which payments shall be made on the Distribution Date in accordance with the
  Plan. In the event any Holder of a Class 8 Claim objects to Confirmation ("Class 8 Objector") or
  Class 8 votes to reject the Plan ("Class 8 Rejection"), the consent of MBL to payment (i) of any
  Claim of a Class 8 Objector or (ii) to any of the Holders of Class 8 Claims in the event of a Class
  8 Rejection shall, without further action of any Person or the Court, be deemed revoked. If the
  Plan is Confirmed despite the objection of any Class 8 Objector, each such Class 8 Objector's
  Claim shall be a Disputed Claim and such Holder shall receive no Plan Distribution or any other
  property under the Plan unless and until the Court determines that such Claim is a Priority
  Allowed Secured Field Vendor Claim entitled to treatment as a Class 4 Claim. In the event of a
  Class 8 Rejection, Holders of Class 8 Claims shall receive no Plan Distributions or any other
  property under the Plan unless and until the Court determines that such Claim is a Priority
  Allowed Secured Field Vendor Claim entitled to treatment as a Class 4 Claim. If the Plan is
  Confirmed notwithstanding the objection by a Class 8 Objector or a Class 8 Rejection, those
  Holders determined to Hold Priority Allowed Secured Field Vendor Claims shall receive
  payment on the Distribution Date of an amount equal to the principal balance as of the Petition
  Date of their Priority Allowed Secured Field Vendor Claims.

                         (c)     Impairment and Voting. Class 8 is Impaired. The Holders of
  Claims in Class 8 are entitled to vote to accept or reject the Plan.

                 4.9     General Unsecured Claims (Class 9).

                         (a)    Classification. Class 9 consists of all General Unsecured Claims.

                          (b)    Treatment. Except to the extent the Holder of a Class 9 Allowed
  Claim has agreed to a different treatment of such Claim, Reorganized Debtor shall pay the
  Holders of Allowed General Unsecured Claims a Pro Rata share of the General Unsecured
  Claims Fund in full satisfaction and discharge of the Allowed General Unsecured Claims, which
  payments shall be made on the Distribution Date in accordance with the Plan. In the event any
  Holder of a Class 9 Claim objects to Confirmation ("Class 9 Objector") or Class 9 votes to reject
  the Plan ("Class 9 Rejection"), the consent of MBL to payment (i) of any Claim of a Class 9
  Objector or (ii) to the Holders of Class 9 Claims in the event of a Class 9 Rejection shall, without
  further action on the part of any person or the Court, be deemed revoked. If the Plan is
  Confirmed despite the objection of any Class 9 Objector such Class 9 Objector's Claim shall be a
  Disputed Claim, such Holders shall receive no Plan Distributions or any other property under the
  unless and until such Class 9 Claim shall become an Allowed Claim determined by Final Order
  that is no longer subject to appeal or other review. In the event of a Class 9 Rejection, the
  Holders of Class 9 Claims shall receive no Plan Distributions or any other property under the
  Plan.

                         (c)     Impairment and Voting. Class 9 is Impaired. The Holders of
  Claims in Class 9 are entitled to vote to accept or reject the Plan.




                                                  20
Case:17-16046-EEB Doc#:583 Filed:02/12/19                Entered:02/12/19 13:13:38 Page21 of 50



                 4.10    Equity Interests (Class 10).

                         (a)    Classification. Class 10 consists of all Equity Interests.

                         (b)    Treatment.       All Equity Interests shall be cancelled and
  extinguished, and shall be of no further force and effect, without further notice, approval, or
  action of any Person or the Court as of the Effective Date or the earliest date possible after
  Confirmation, whether surrendered for cancellation or otherwise, and there shall be no
  distribution to Holders of Equity Interests on account of such Equity Interests.

                        (c)    Impairment and Voting. Class 10 is Impaired. The Holders of
  Equity Interests in Class 10 are conclusively presumed to have rejected the Plan pursuant to
  Section 1126(g) and accordingly are not entitled to vote to accept or reject the Plan.

                                            ARTICLE V

   ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF REJECTION BY ONE
           OR MORE CLASSES OF CLAIMS OR EQUITY INTERESTS

                   5.1    Class Acceptance Requirement. Pursuant to Section 1126(c), and except
  as otherwise provided in Section 1126(e), an Impaired Class of Claims shall have accepted the
  Plan if it is accepted by at least two thirds (2/3) in dollar amount and more than one-half (1/2) in
  number of Holders of the Allowed Claims in such Class that have voted on the Plan.

                  5.2     Deemed Acceptance by Non-Voting Classes. If a Class contains Claims
  eligible to vote and no Holder of a Claim eligible to vote in such Class votes to accept or reject
  the Plan, the Plan shall be deemed accepted by such Class.

                 5.3      Elimination of Vacant Classes. Any Class of Claims or Equity Interests
  that does not have at least one Holder of an Allowed Claim or Equity Interest or a Claim or
  Equity Interest at least temporarily Allowed as of the date of the Confirmation Hearing shall be
  deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for
  purposes of determining acceptance or rejection of the Plan pursuant to Section 1129(a)(8).

                  5.4    Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code.
  Because certain Classes are deemed to have rejected the Plan, to the extent necessary Debtor
  seeks Confirmation of the Plan under Section 1129(b) with respect to such Classes. Subject to
  Article 14.6 of the Plan, MBL reserves the right to alter, amend, modify, revoke, or withdraw the
  Plan or any related document in order to satisfy the requirements of Section 1129(b). MBL also
  reserves the right to request Confirmation of the Plan, as it may be modified, supplemented, or
  amended from time to time, with respect to any Class that affirmatively votes to reject the Plan.

                                            ARTICLE VI
                   EXECUTORY CONTRACTS AND UNEXPIRED LEASES

          Upon the Effective Date, all unexpired leases and executory contracts which were entered
  into prior to the Petition Date will be deemed rejected by Debtor, except for (i) those that have


                                                  21
Case:17-16046-EEB Doc#:583 Filed:02/12/19                 Entered:02/12/19 13:13:38 Page22 of 50



  already been rejected prior to the Effective Date by order of the Court pursuant to a motion to
  reject under Section 365(a), (ii) those subject to a pending rejection motion under Section 365(a)
  filed by Debtor as of the Confirmation Date, and (iii) those which have been assumed and
  assigned, or are in the process of being assigned to and assumed by Transworld pursuant to the
  TW Sale. Holders of Claims arising as a result of rejection under this Article will have until
  thirty (30) days after the Effective Date or such earlier date as may have been established by
  order of the Court within which to file proofs of Claim for rejection damages, or any such Claim
  will be forever barred. Rejection shall be deemed to have occurred on the earlier of: (A) the date
  any leased property was returned to the lessor thereof or was abandoned, or (B) the Petition Date.

  Debtor prior to the Effective Date, subject to the consent of MBL, and MBL on behalf of the
  Reorganized Debtor after the Effective Date shall as a Retained Action have authority to deal
  with any issues related to Cure Costs as that term is defined in the Transworld PSA and under the
  TW Sale.

                                            ARTICLE VII
                           MEANS FOR EXECUTION OF THE PLAN

                  7.1    Assets of Debtor. On the Effective Date, pursuant to Sections 1141(b) and
  (c), and Article 11.1 of the Plan, the Reorganized Debtor shall be owner of all Properties, subject
  to the provisions of Article 11.1 and the Plan, for purposes of implementation of the Plan.

                  7.2     Dissolution of Debtor. In order to provide for the orderly wind-up of the
  Estate, and even though Equity Interests shall receive nothing under the Plan, Debtor shall be
  deemed to continue in existence until such time as (a) a Final Decree has entered, (b) all Plan
  Distributions have been made, and (c) all of Debtor's affairs have been wound up. At such time
  Debtor shall be deemed dissolved under applicable law, without further notice to or action of any
  Entity or the Court. Reorganized Debtor, through the CRO, shall have authority to effect the
  filing of documents for the formal dissolution under applicable law of the Debtor as Reorganized
  Debtor. Following the Effective Date, Debtor shall not engage in the conduct of any trade or
  business except to the extent necessary to make Plan Distributions, and preserve assets, if any,
  for sale, and shall continue to exist solely for the purpose of winding up its affairs pursuant to the
  Plan, including performing any transition agreement with Transworld.

                 7.3     Sources of Cash and Plan Distributions. The funds necessary to enable
  Debtor to wind-up the business and make Plan Distributions shall be or have been obtained (i)
  from the operation of the Properties, (ii) by means of the Proven Settlement, (iii) as a result of
  the replacement of bonds by Transworld as required by the terms of the TW Sale and receipt by
  the Debtor of all bond funds with the exception of such as are specifically dealt with in the
  Proven Settlement, (iv) from the TW Sale (all of which is MBL Collateral), and (v) from the
  collection of Causes of Action and Avoidance Actions, if any (to which MBL reserves rights as
  regards claiming as its Collateral).

                 7.4    Management. As of the Effective Date, the term of the current manager of
  Debtor under the Debtor’s limited liability company operating agreement shall expire without
  further action by any Entity or the Court. From Confirmation until dissolved as set forth in
  Article 7.2 above, Debtor and Reorganized Debtor shall be managed exclusively by the CRO.


                                                   22
Case:17-16046-EEB Doc#:583 Filed:02/12/19              Entered:02/12/19 13:13:38 Page23 of 50



                  7.5    Litigation and Adversary Proceedings. The Reorganized Debtor shall
  have the right to commence or continue adversary proceedings or other litigation to enforce any
  Causes of Action belonging to Debtor, including any Avoidance Actions, subject to the waiver of
  Avoidance Actions and the release provisions of the Plan. Any recoveries therefrom, after
  payment of legal fees and expenses associated with such Causes of Action, shall be added to
  Reorganized Debtor's funds and under the terms of the Plan be MBL Collateral. After the
  Effective Date, fees and expenses of prosecuting or continuing adversary proceedings or other
  litigation shall be paid in Cash by the Reorganized Debtor, but only from of the Wind-Up
  Amount, and will not be deducted from Plan Distributions made to Holders of Allowed Claims
  by the Disbursing Agent. The Reorganized Debtor may, with consent of MBL, retain
  contingency fee counsel with respect to such adversary proceedings or other litigation, but any
  expenses shall be paid only from recoveries or the Wind-up Amount. This Article 7.5 is subject
  to the provisions of Article 3.1 of the Plan, concerning MBL’s standing with respect to
  objections to Administrative Expense Claims.

                                          ARTICLE VIII
                                    PLAN DISTRIBUTIONS

                 8.1     Plan Distributions.     The Disbursing Agent shall make all Plan
  Distributions in Cash to the appropriate Holders of Allowed Claims in accordance with the terms
  of the Plan. The Disbursing Agent shall bear no personal responsibility or liability for any Plan
  Distributions, for which the Debtor and Reorganized Debtor solely shall be responsible and
  liable, but shall be responsible for making Plan Distributions as directed by the Reorganized
  Debtor.

                8.2     Disbursing Agent.

                        (a)      Powers of Disbursing Agent. The Disbursing Agent shall be
  empowered to: (i) effectuate all actions and execute all agreements, instruments, and other
  documents necessary to perform its duties under the Plan; (ii) make all applicable Plan
  Distributions or payments contemplated hereby; (iii) employ professionals to represent it with
  respect to its responsibilities; and (iv) exercise such other powers as may be vested in the
  Disbursing Agent by any order of the Court (including any order issued after the Effective Date),
  pursuant to the Plan, or as deemed by the Disbursing Agent to be necessary and proper to
  implement the provisions hereof.

                         (b)     Expenses Incurred On or After the Effective Date. Except as
  otherwise ordered by the Court, and subject to the written agreement of the Reorganized Debtor
  with the consent of MBL, the amount of any reasonable and documented fees and expenses
  incurred by the Disbursing Agent on or after the Effective Date (including, without limitation,
  taxes) and any reasonable compensation and expense reimbursement Claims (including, without
  limitation, reasonable attorney and other professional fees and expenses) of the Disbursing Agent
  shall be paid in Cash by the Reorganized Debtor out of the Wind-Up Amount and will not be
  deducted from Plan Distributions made to Holders of Allowed Claims by the Disbursing Agent.
  The foregoing fees and expenses shall be paid in the ordinary course, upon presentation of
  invoices to the Reorganized Debtor and without the need for approval by the Court. If the
  Disbursing Agent and the Reorganized Debtor are unable to resolve a dispute with respect to the


                                                 23
Case:17-16046-EEB Doc#:583 Filed:02/12/19               Entered:02/12/19 13:13:38 Page24 of 50



  payment of the Disbursing Agent's fees, costs, and expenses, the Disbursing Agent may elect to
  submit any such dispute to the Court for resolution.

                         (c)    Bond. The Disbursing Agent shall not be required to give any
  bond or surety or other security for the performance of its duties unless otherwise ordered by the
  Court and, in the event that such Disbursing Agent is so otherwise ordered, all costs and
  expenses of procuring any such bond or surety shall be borne by the Reorganized Debtor.
  Furthermore, any such entity required to give a bond shall notify the Court and the U.S. Trustee
  in writing before terminating any such bond that is obtained.

                        (d)     Cooperation with Disbursing Agent. The Reorganized Debtor
  shall use all commercially reasonable efforts to provide the Disbursing Agent with the amount of
  all Allowed Claims and the identity and addresses of Holders of such Claims, in each case, as set
  forth in the Debtor’s and/or the Reorganized Debtor’s books and records. The Reorganized
  Debtor will cooperate in good faith with the Disbursing Agent to comply with the reporting and
  withholding requirements outlined in Article 8.14 hereof.

                 8.3     Allocation of Plan Distributions Between Principal and Interest. The
  aggregate consideration to be distributed to the Holders of Allowed Claims under the Plan shall
  be treated as first satisfying an amount equal to the stated principal amount of the Allowed
  Claims of such Holders, as determined for federal income tax purposes, and any remaining
  consideration as satisfying accrued, but unpaid, interest, if any.

                   8.4    No Postpetition Interest on Claims. Other than as specifically provided in
  the Plan, Confirmation Order, or other order of the Court, or required by applicable bankruptcy
  or non-bankruptcy law, postpetition interest shall not accrue or be paid on any prepetition Claim,
  and no Holder of a prepetition Claim shall be entitled to interest accruing on such Claim on or
  after the Petition Date.

                  8.5    Distribution Record Date. As of the close of business on the Distribution
  Record Date, the various lists of Holders of Claims in each of the Classes, as maintained by the
  Debtor, or the Disbursing Agent, shall be deemed closed and there shall be no further changes in
  the record Holders of any of the Claims after the Distribution Record Date. Neither the Debtor
  nor the Disbursing Agent shall have any obligation to recognize any transfer of Claims occurring
  after the close of business on the Distribution Record Date. The Debtor and the Reorganized
  Debtor, as applicable, shall be entitled to recognize and deal for all purposes hereunder only with
  those Holders stated on the transfer ledgers as of the close of business on the Distribution Record
  Date, to the extent applicable.

                  8.6    Delivery of Plan Distributions. Subject to the provisions contained in this
  Article VII, the Disbursing Agent will issue, or cause to be issued, and authenticate, as
  applicable, all Plan consideration, if any, and subject to Bankruptcy Rule 9010, the Disbursing
  Agent shall make Plan Distributions at the addresses set forth in the following documents: (i) the
  proof of Claim, if any, filed by a Holder of an Allowed Claim; (ii) a written notice of address
  change delivered to Debtor or filed on the docket of the Bankruptcy Case after the date of any
  related proof of claim; or (iii) at the addresses reflected in Debtor's statements and Bankruptcy




                                                  24
Case:17-16046-EEB Doc#:583 Filed:02/12/19                Entered:02/12/19 13:13:38 Page25 of 50



  Schedules if no proof of Claim has been filed and Debtor has not received a written notice of
  change of address.

                  8.7     Distribution to Holders of Claims in Classes 4, 8, and 9. On the
  Distribution Date, the Disbursing Agent shall distribute to each Holder of an Allowed Claim in
  Classes 4 and 8 the lesser of (i) the Allowed amount of its Claim and (ii) its Pro Rata share of the
  Class 4 or Class 8 Cap Amount less the Class 4 and Class 8 Disputed Claims Cash Reserve. On
  the Distribution Date, the Disbursing Agent shall distribute to each Holder of an Allowed Claim
  in Class 9 the lesser of (iii) the Allowed amount of its Claim and (iv) its Pro Rata share of the
  General Unsecured Claims Fund amount less the Class 9 Disputed Claims Cash Reserve. Plan
  Distributions to the Holders of Claims in Classes 4, 8 and 9 are subject to the provisions of
  Articles 4.4, 4.8, and 4.9 of the Plan.

                   8.8   Disputed Claim Reserve Distributions. Upon the completion of the
  Claims reconciliation process in accordance with the procedures set forth in this Article VIII the
  Disbursing Agent shall distribute the Class 4, 8, and 9 Disputed Claims Cash Reserve to the
  Holders of Allowed Class 4, 8, and 9 Claims such that, after giving effect to such distribution,
  but subject to Article 8.9 below, each Holder of such Allowed Claims shall have received the
  lesser of (i) the Allowed amount of its Allowed Claim and (ii) its Pro Rata share of the Class 4
  Cap Amount, the Class 8 Cap Amount or the General Unsecured Claims Fund, as applicable.

                  8.9    Disputed Claims; Limitation. Any Holder of a Disputed Claim in Class 4,
  8, or 9 that ultimately becomes an Allowed Claim shall (i) receive no more from the Class 4,
  Class 8, or Class 9 Disputed Claims Cash Reserve than the amount reserved with respect to such
  Claim under Article 8.7 above; and (ii) not have recourse to the Debtor, the Reorganized Debtor,
  or any property transferred pursuant to the Plan (other than, as applicable, its Pro Rata share of
  the Class 4 Cap Amount, the Class 8 Cap Amount, and the General Unsecured Claims Fund).

                  8.10 Satisfaction of Claims. Unless otherwise provided herein, any Plan
  Distributions to be made on account of Allowed Claims hereunder shall be in complete
  settlement, satisfaction, and discharge of such Allowed Claims.

                 8.11 Manner of Payment Under Plan. Except as specifically provided herein, at
  the option of the Disbursing Agent, any Cash payment to be made hereunder may be made by a
  check, ACH, or wire transfer or as otherwise required or provided in applicable agreements or
  customary practices of the Debtor or the Reorganized Debtor.

                 8.12 De Minimis Cash Distributions. Neither the Reorganized Debtor nor the
  Disbursing Agent shall have any obligation to make (but shall not be prohibited from making) a
  Plan Distribution that is less than $50.00 in Cash.

                8.13 No Distribution in Excess of Amount of Allowed Claim. Notwithstanding
  anything to the contrary herein, no Holder of an Allowed Claim shall, on account of such
  Allowed Claim, receive a Plan Distribution of a value in excess of the Allowed amount of such
  Claim.

                8.14 Withholding and Reporting Requirements. In connection with the Plan
  and all Plan Distributions hereunder, the Reorganized Debtor shall comply with all withholding


                                                  25
Case:17-16046-EEB Doc#:583 Filed:02/12/19              Entered:02/12/19 13:13:38 Page26 of 50



  and reporting requirements imposed by any federal, state, local, or foreign taxing authority, and
  all Plan Distributions hereunder shall be subject to any such withholding and reporting
  requirements. The Reorganized Debtor shall be authorized to take any and all actions that may be
  necessary or appropriate to comply with such withholding and reporting requirements, including,
  without limitation, liquidating a portion of any Plan Distribution to generate sufficient funds to
  pay applicable withholding taxes or establishing any other mechanisms the Debtor, Reorganized
  Debtor, or the Disbursing Agent believe are reasonable and appropriate, including requiring a
  Holder of a Claim to submit appropriate tax and withholding certifications. Notwithstanding any
  other provisions of the Plan: (i) each Holder of an Allowed Claim that is to receive a Plan
  Distribution shall have sole and exclusive responsibility for the satisfaction and payment of any
  tax obligations imposed by any governmental unit, including income, withholding, and other tax
  obligations on account of such distribution; and (ii) no distribution shall be required to be made
  to or on behalf of such Holder pursuant to the Plan unless and until such Holder has made
  arrangements satisfactory to the Reorganized Debtor for the payment and satisfaction of such tax
  obligations or has, to the Reorganized Debtor's satisfaction, established an exemption therefrom.

                   8.15 Unclaimed Property. Any Cash or property that is payable under the Plan
  to a Holder of an Allowed Claim will be sent by first class United States Mail, postage prepaid,
  to the address of the Holder of the Allowed Claim. If any such Cash or property is returned to or
  by the United States Postal Service undelivered and is not claimed by the Holder of the Allowed
  Claim within ninety (90) days from the date the distribution was made, it will become Cash or
  property available for distribution free and clear of any Claim by the holder thereof, and
  Reorganized Debtor's obligation to make that payment of money or property will be deemed
  satisfied in full. None of the Reorganized Debtor, MBL or the Disbursing Agent shall have no
  obligation to attempt to locate any Holder of an Allowed Claim other than by reviewing the
  Debtor’s books and records, the proofs of claim filed against the Debtor, as reflected on the
  Claims register maintained by the Disbursing Agent, and any change of address received by the
  Debtor or Reorganized Debtor or filed on the docket of the Bankruptcy Case. No further
  distributions shall be made on such Allowed Claim unless and until Reorganized Debtor is
  notified of a current address by said Holder. Further, if any check mailed to a Holder of an
  Allowed Claim is not cashed, deposited or otherwise negotiated within ninety (90) days of its
  mailing by the Disbursing Agent, the check will be void, the funds on deposit to cover that check
  will become Cash available for distribution free and clear of any claim of such Holder, and
  Reorganized Debtor's obligation to make the payment represented by that check will be deemed
  satisfied in full. All unclaimed property or interests in Plan Distributions hereunder on account
  of such Claim shall revert to the Reorganized Debtor or the successors or assigns of the
  Reorganized Debtor subject to the MBL Lien, and any Claim or right of the Holder of such
  Claim to such property or interest in property shall be discharged and forever barred.

                                           ARTICLE IX
   PROCEDURES FOR RESOLVING DISPUTED CLAIMS AND EQUITY INTERESTS

                 9.1    Disputed Claims. Except insofar as a Claim is Allowed under the Plan,
  the Debtor, or the Reorganized Debtor as of and after the Effective Date, shall be entitled to
  object to Claims, with the consent of MBL and subject to the immediately following sentence.
  MBL shall have exclusive standing and authority to object to Class 4 and Class 8 Claims, but


                                                 26
Case:17-16046-EEB Doc#:583 Filed:02/12/19              Entered:02/12/19 13:13:38 Page27 of 50



  may upon written notice delegate such authority to the Debtor or Reorganized Debtor. The
  Reorganized Debtor, through the CRO shall provide MBL with information and such access to
  personnel as need by MBL, subject to applicable privilege(s), for such objections, if any. No
  other Entity shall be entitled to object to Claims. Any objections to Claims shall be served and
  filed on or before (i) the one-hundred twentieth (120th) day following the later of (A) the
  Effective Date and (B) the date that a proof of Claim is filed or amended or a Claim is otherwise
  asserted or amended in writing by or on behalf of a Holder of such Claim, or (ii) such later date
  as may be fixed by the Court.

          The Reorganized Debtor with the consent of MBL, or MBL with respect to Class 4 and
  Class 8 Claims, may at any time request that the Court estimate any contingent or unliquidated
  Claim pursuant to Section 502(c), except that neither the Reorganized Debtor nor MBL may
  request estimation of any non-contingent or liquidated Claim if an objection to such Claim was
  previously overruled by a Final Order. The Court shall otherwise retain jurisdiction to estimate
  any Claim at any time during litigation concerning any objection to any Claim, including,
  without limitation, during the pendency of any appeal relating to any such objection. In the event
  that the Court estimates any contingent or unliquidated Claim, the amount so estimated shall
  constitute either the Allowed amount of such Claim or a maximum limitation on such Claim, as
  determined by the Court. If the estimated amount constitutes a maximum limitation on the
  amount of such Claim, the Reorganized Debtor or MBL, as applicable, may pursue
  supplementary proceedings to object to the allowance of such Claim. Notwithstanding Section
  502(j), in no event shall any Holder of a Claim that has been estimated pursuant to Section
  502(c) or otherwise be entitled to seek reconsideration of such estimation unless such Holder has
  filed a motion requesting the right to seek such reconsideration on or before twenty-one (21)
  days after the date on which such Claim is estimated by order of the Court. All of the
  aforementioned objection, estimation, and resolution procedures are intended to be cumulative
  and not exclusive of one another. Claims may be estimated and subsequently compromised,
  settled, withdrawn, or resolved by any mechanism approved by the Court, or, after the Effective
  Date, without further action by the Court.

                 9.2     Allowance of Disputed Claims and Payment of Distribution. Upon the
  Allowance of a Disputed Claim, by either compromise and settlement or by Final Order, the
  Disbursing Agent shall promptly distribute to the holder of such Allowed Claim the distributions
  to which such Holder would have been entitled had the Claim been an Allowed Claim as of the
  Effective Date of the Plan, without interest. The Disbursing Agent shall make future
  distributions on such Claim consistent with the timing and terms of distribution to other members
  of the same Class. No holder of a Disputed Claim shall be entitled to recover any distributions
  made to other Holders of Allowed Claims regardless of any delay in obtaining an order allowing
  or estimating a Disputed Claim.

                 9.3    Estimation of Disputed Claims for Voting. Any Disputed Claim may be
  estimated by the Court at any time for purposes of voting on the Plan.

                 9.4    Preservation of Claims and Rights to Settle Claims. Except as otherwise
  provided in the Plan, as of and after the Effective Date, MBL shall have the exclusive right to
  settle any Disputed Claim that is an Administrative Expense Claim (other than a Professional
  Administrative Expense Claim), a Class 4 Claim, or a Class 8 Claim without notice to any Entity


                                                 27
Case:17-16046-EEB Doc#:583 Filed:02/12/19              Entered:02/12/19 13:13:38 Page28 of 50



  or further action of the Court, unless the Allowance by means of settlement of such Claim would
  reduce Plan Distributions to other Creditors holding Claims of the same Class or nature (in
  which case notice to such Creditors or Class of Creditors and opportunity for hearing before the
  Court is required). The Debtor shall be authorized to settle any Disputed Claim that is a Class 9
  Claim only with consent of MBL and only after notice and opportunity for hearing, with such
  notice to be served upon the Holders of Class 9 Claims.

                 9.5     Expenses Incurred On or After the Effective Date Regarding Objections to
  Claims. Expenses, including attorneys' fees incurred by the Reorganized Debtor after the
  Effective Date in connection with objections to Claims, shall be payable out of the Wind-Up
  Amount. Expenses, including attorneys' fees incurred by MBL after Confirmation in connection
  with objections to Claims, shall be payable by MBL and shall not affect the Wind-Up Amount or
  any Plan Distribution to any Holder.

                                           ARTICLE X
    CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE DATE

                10.1    Conditions Precedent to Confirmation.

                 It shall be a condition to Confirmation of the Plan that the following conditions
  shall have been satisfied in full or waived in accordance with Article 10.3 of the Plan:

                      (a)    the Disclosure Statement, in form and substance acceptable to
  MBL (shall have been approved by the Court as having adequate information in accordance with
  Section 1125; and

                          (b)     the Confirmation Order, in form and substance acceptable to MBL
  (in its reasonable discretion), shall have been entered on the docket for the Bankruptcy Case and
  be in full force and effect.

                10.2    Conditions Precedent to the Effective Date.

                  The Effective Date shall not occur and the Plan shall not become effective unless
  and until the following conditions have been satisfied in full or waived in accordance
  Article 10.3 of the Plan:

                        (a)    the Confirmation Date shall have occurred, and the Confirmation
  Order shall not have been reversed, vacated, stayed, amended, supplemented, or otherwise
  modified without the consent of MBL, and shall be in full force and effect; and

                        (b)    no more than ten (10) calendar days shall have passed after the
  Confirmation Date.

                10.3    Waiver of Conditions Precedent.

                The conditions precedent in Article 10.2 of the Plan may be waived in writing, in



                                                 28
Case:17-16046-EEB Doc#:583 Filed:02/12/19                  Entered:02/12/19 13:13:38 Page29 of 50



  whole or in part, with the consent of MBL, but without notice to or action by any Entity or the
  Court.

                  10.4    Effect of Non-Occurrence of the Effective Date.

                   If the conditions listed in Articles 10.1 and 10.2 are not satisfied or waived in
  accordance with Article 10.3, then (i) the Confirmation Order shall be of no further force or
  effect; (ii) the Plan shall be null and void in all respects; (iii) no distributions under the Plan shall
  be made; (iv) no executory contracts or unexpired leases that were not previously assumed,
  assumed and assigned, or rejected shall be deemed assumed, assumed and assigned, or rejected
  by operation of the Plan; (v) the Debtor and all Holders of Claims and Equity Interests shall be
  restored to the status quo ante as of the day immediately preceding the Confirmation Date; and
  (vi) nothing contained in the Plan or the Disclosure Statement shall (A) be deemed to constitute a
  waiver or release of (x) any Claims by any Entity as against any Person or Entity or Causes of
  Action by the Debtor, or (y) any Claims against, or Equity Interests in, the Debtor, (B) prejudice
  in any manner the rights of the Debtor or any other Entity, or (C) constitute an admission,
  acknowledgment, offer, or undertaking by the Debtor or any Entity or Person in any respect.

                                              ARTICLE XI
                                   EFFECT OF CONFIRMATION

                  11.1 Vesting of Assets of Debtor; Continued Corporate Existence. On the
  Confirmation Date all assets of Debtor, property of the Estate, and the Properties (including
  without limitation the Sale Proceeds and the right to investigate, prosecute, and litigate all
  Causes of Action) (collectively “Vested Property”), shall vest in Debtor subject to the occurrence
  of the Effective Date, and as of the occurrence of the Effective Date the Vested Property shall be
  vested in the Reorganized Debtor, pursuant to Sections 1141(b) and 1141(c) and the Plan, free
  and clear of all Claims, charges and other interests of creditors, Equity Interests and all Liens
  securing any Claims and Equity Interests, except the MBL Lien and as may be otherwise
  provided expressly in the Plan. Except as otherwise provided in the Plan or pursuant to actions
  taken in connection with, and authorized under, the Plan, the Debtor shall continue to exist on
  and after the Confirmation Date until the Effective Date, and thereafter the Reorganized Debtor
  shall continue to exist as a separate legal entity with all of the powers available to such legal
  entity under applicable law, subject to the terms of the Plan, without prejudice to any right to
  alter or terminate such existence in accordance with the Plan and as necessary, applicable law,
  all subject to Article 11.2 of the Plan. The CRO shall have the exclusive authority to act on
  behalf of Debtor on and after the Confirmation Date and the Reorganized Debtor on and after the
  Effective Date in all respects, including without limitation in connection with the dissolution
  provisions of Article 11.2 of the Plan. Notwithstanding anything to the contrary, including the
  Debtor’s operating agreement or any applicable non-bankruptcy law, as of the Confirmation
  Date Soliz shall be deemed to have withdrawn as manager of the Debtor and shall have no
  further obligations or duties with respect to the Debtor or Reorganized Debtor.

                 11.2 Dissolution of Reorganized Debtor. The Debtor shall be deemed to
  continue in existence as Reorganized Debtor until the date that is the later of the date on which
  (i) a Final Decree is entered, (ii) all Plan Distributions have been made, and (iii) all Debtor's



                                                     29
Case:17-16046-EEB Doc#:583 Filed:02/12/19              Entered:02/12/19 13:13:38 Page30 of 50



  affairs have been wound up. At such time, Debtor and Reorganized Debtor shall be deemed
  dissolved without further action of or notice to any Entity or the Court. Following the Effective
  Date, Reorganized Debtor shall not engage in the conduct of any trade or business except to the
  extent necessary to make Plan Distributions, and preserve assets, if any, for administration in
  accordance with the Plan, and shall continue to exist solely for the purpose of winding up its
  affairs pursuant to the Plan, including the performing any transition agreement with Transworld
  or other obligations, if any, under the terms of the TW Sale.

                  11.3 Binding Effect. Subject to the occurrence of the Effective Date and
  notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062, on and after the Confirmation
  Date the provisions of the Plan shall be immediately effective and enforceable and deemed
  binding upon any Holder of a Claim against, or Equity Interest in, the Debtor, and such Holder's
  respective successors and assigns, (whether or not the Claim or Equity Interest of such Holder is
  Impaired under the Plan, whether or not such Holder has accepted the Plan, and whether or not
  such Holder is entitled to a Plan Distribution under the Plan), all Entities that are party, or
  subject, to the settlements, compromises, releases, discharges, and injunctions described in the
  Plan, each Entity acquiring property or rights under the Plan (if any), and any and all non-Debtor
  counterparties to executory contracts, unexpired leases, and any other prepetition agreements. All
  Claims shall be as fixed, adjusted, or compromised, as applicable, pursuant to the Plan regardless
  of whether any Holder of a Claim has voted on the Plan.

                 11.4 Releases by the Debtor. Pursuant to Section 1123(b) and Bankruptcy
  Rule 9019, and to the maximum extent allowed by applicable law, upon the Effective Date,
  for good and valuable consideration, the adequacy of which is hereby confirmed, the
  Debtor, in its individual capacity and as debtor in possession and on behalf of the Estate,
  and the Reorganized Debtor, in each case on behalf of themselves and their respective
  successors, assigns, and representatives (“Debtor Parties”), and any and all other Entities
  who may purport to assert any claim or cause of action, directly or derivatively, by,
  through, for, or because of any of the foregoing Debtor Parties, shall be deemed forever to
  release, waive, and discharge the Released Parties from any and all claims, obligations,
  suits, judgments, damages, demands, debts, rights, remedies, actions, causes of action,
  Causes of Action, and liabilities whatsoever, including any Avoidance Action or otherwise
  and any derivative claims asserted or assertable on behalf of the Debtor Parties, whether
  for tort, fraud, contract, recharacterization, subordination, violations of federal or state
  securities laws or laws of any other jurisdiction or otherwise, whether liquidated or
  unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or
  unforeseen, then-existing or thereafter arising, at law, in equity, or otherwise, based in
  whole or in part on any act, omission, transaction, event or other occurrence, or
  circumstances taking place on or before the Effective Date, in any way relating to (i) the
  Debtor Parties or the Bankruptcy Case; (ii) any investment by any Released Party in the
  Debtor or the purchase, sale, transfer, or rescission of the purchase, sale, or transfer of any
  security, asset, right, or interest of the Debtor or the Reorganized Debtor; (iii) any action or
  omission of any Released Party with respect to any indebtedness under which the Debtor is
  or was a borrower or guarantor, or any equity investment in the Debtor (including, without
  limitation, any action or omission of any Released Party with respect to the acquisition,
  holding, voting, or disposition of such investment); (iv) any Released Party in any such
  Released Party's capacity as an officer, director, direct or indirect sponsor, affiliate,


                                                 30
Case:17-16046-EEB Doc#:583 Filed:02/12/19             Entered:02/12/19 13:13:38 Page31 of 50



  member, manager, shareholder, employee, or agent of, or advisor to, the Debtor; (v) the
  subject matter of, or the transactions or events giving rise to, any Claim or Equity Interest
  that is treated in the Plan; (vi) the business or contractual arrangements between the
  Debtor and any Released Party (except for future or continuing performance obligations in
  connection with such business or contractual arrangement); (vii) the restructuring of
  Claims and Equity Interests before or during the Bankruptcy Case, and the solicitation of
  votes with respect to the Plan; and (viii) the negotiation, formulation, preparation, entry
  into, or dissemination of the Plan, the Disclosure Statement, or any agreements,
  instruments, or other documents relating to any of the foregoing. The Reorganized Debtor
  shall be bound, to the same extent the Debtor is bound, by the releases and discharges set
  forth above. Notwithstanding anything contained herein to the contrary, the foregoing
  release does not release acts of actual fraud, gross negligence, or willful misconduct or any
  obligations of any party under the Plan or any document, instrument, or agreement
  executed to implement the Plan. For the avoidance of doubt, each executory contract and
  unexpired lease assumed pursuant to the Plan shall revest in and be fully enforceable by
  the Reorganized Debtor in accordance with its terms, except if such contract or unexpired
  lease has been assigned to Transworld, such contract or lease is modified by the provisions
  of the Plan or any order of the Court authorizing and providing for its assumption, or
  applicable law.

                 11.5 Releases by Holders of Claims and Other Entities. Upon the Effective
  Date, to the maximum extent permitted by applicable law, each Releasing Party, in
  consideration for the obligations of the Debtor and the Reorganized Debtor under the Plan,
  the Cash and other contracts, instruments, releases, agreements, or documents to be
  delivered in connection with the Plan, and the agreement of MBL to the use of the MBL
  Collateral for Plan Distributions in accordance with the Plan, shall be deemed forever to
  release, waive, and discharge the Released Parties from any and all claims, obligations,
  suits, judgments, damages, demands, debts, rights, remedies, actions, causes of action,
  Causes of Action, and liabilities whatsoever, including any Avoidance Actions and any
  derivative claims asserted or assertable on behalf of the Debtor Parties, whether for tort,
  fraud, contract, recharacterization, subordination, violations of federal or state securities
  laws or laws of any other jurisdiction or otherwise, whether liquidated or unliquidated,
  fixed or contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
  then-existing or thereafter arising, at law, in equity, or otherwise, based in whole or in part
  on any act, omission, transaction, event or other occurrence, or circumstances taking place
  on or before the Effective Date, in any way relating to (i) the Debtor or the Bankruptcy
  Case; (ii) any investment by any Released Party in any of the Debtor or the purchase, sale,
  transfer, or rescission of the purchase, sale, or transfer of any security, asset, right, or
  interest of the Debtor or the Reorganized Debtor; (iii) any action or omission of any
  Released Party with respect to any indebtedness under which the Debtor is or was a
  borrower or guarantor, or any equity investment in the Debtor (including, without
  limitation, any action or omission of any Released Party with respect to the acquisition,
  holding, voting, or disposition of any such investment); (iv) any Released Party in any such
  Released Party's capacity as an officer, director, direct or indirect sponsor, affiliate,
  shareholder, member, manager, employee, or agent of, or advisor to, the Debtor; (v) the
  subject matter of, or the transactions or events giving rise to, any Claim or Equity Interest
  that is treated in the Plan; (vi) the business or contractual arrangements between the


                                                31
Case:17-16046-EEB Doc#:583 Filed:02/12/19              Entered:02/12/19 13:13:38 Page32 of 50



  Debtor and any Released Party (except for future or continuing performance obligations in
  connection with such business or contractual arrangement); (vii) the restructuring of
  Claims and Equity Interests before or during the Bankruptcy Case, and the solicitation of
  votes with respect to the Plan; and (viii) the negotiation, formulation, preparation, entry
  into, or dissemination of the Plan, the Disclosure Statement, or any agreements,
  instruments, or other documents relating to any of the foregoing (“Released Claims”).
  Notwithstanding anything contained herein to the contrary, the foregoing release does not
  release acts of actual fraud, gross negligence, or willful misconduct or any obligations of
  any party under the Plan or any document, instrument, or agreement executed to
  implement the Plan. For the avoidance of doubt, each executory contract and unexpired
  lease assumed pursuant to the Plan shall revest in and be fully enforceable by the
  Reorganized Debtor(s) in accordance with its terms, except if such contract or unexpired
  lease has been assigned to Transworld, such contract or lease is modified by the provisions
  of the Plan or any order of the Court authorizing and providing for its assumption, or
  applicable law.

               Entry of the Confirmation Order shall constitute the Court's approval,
  pursuant to Bankruptcy Rule 9019, of the releases described in Articles 11.4 and 11.5 of the
  Plan, which shall include by reference each of the related provisions and definitions
  contained in the Plan, and further, shall constitute the Court’s finding that each release
  described in Articles 11.4 and 11.5 is: (i) in exchange for the good and valuable
  consideration provided by the Released Parties, a good faith settlement and compromise of
  such Released Claims; (ii) in the best interests of the Debtor and all Holders of Claims and
  Equity Interests; (iii) fair, equitable, and reasonable; (iv) given and made after due notice
  and opportunity for hearing; and (v) a bar to any of the Releasing Parties asserting any
  Released Claim, or liability related thereto, of any kind whatsoever, against any of the
  Released Parties or their property.

                 11.6 Exculpation and Limitation of Liability. . The Released Parties shall
  not have or incur any liability to, or be subject to any right of action by, any Holder of a
  Claim or Equity Interest, or any other party in interest in the Bankruptcy Case, or any of
  their respective agents, employees, representatives, financial advisors, attorneys or agents
  acting in such capacity, or direct or indirect affiliates, or any of their successors or assigns,
  for any act or omission in connection with, relating to, or arising out of, the Bankruptcy
  Case, formulation, negotiation, preparation, dissemination, confirmation, solicitation,
  implementation, or administration of the Plan, the Disclosure Statement, any contract,
  instrument, release or other agreement or document created or entered into in connection
  with the Plan, or any other pre- or postpetition act taken or omitted to be taken in
  connection with or in contemplation of the restructuring of the Debtor or confirming or
  consummating the Plan; provided, however, that the foregoing provisions of this Article 11.
  6 shall have no effect on the liability of any Person or Entity that results from any such act
  or omission that is determined by a Final Order to have constituted actual fraud, willful
  misconduct, or gross negligence and shall not affect the right of any Holder of a Claim or
  Equity Interest, or any other Entity to enforce the terms of the Plan and the contracts,
  instruments, releases, and other agreements or documents delivered in connection with the
  Plan. Without limiting the generality of the foregoing, the Debtor and the Debtor’s direct
  or indirect affiliates, managed accounts and funds, CRO, officers, directors, principals,


                                                 32
Case:17-16046-EEB Doc#:583 Filed:02/12/19              Entered:02/12/19 13:13:38 Page33 of 50



  direct or indirect sponsors, shareholders, partners, employees, members, managers,
  members of boards of managers, advisory board members, advisors, attorneys, financial
  advisors, accountants, investment bankers, agents and other professionals (whether current
  or former, in each case, in his, her, or its capacity as such) shall, in all respects, be entitled
  to reasonably rely upon the advice of counsel with respect to their duties and
  responsibilities under the Plan. The exculpated parties under this Article 11.6 have
  participated in good faith and in compliance with the applicable provisions of the
  Bankruptcy Code with regard to the solicitation pursuant to the Plan, and, therefore, are
  not, and on account of such distributions shall not be, liable at any time for the violation of
  any applicable law, rule, or regulation governing the solicitation of acceptances or
  rejections of the Plan or such distributions made pursuant to the Plan. This exculpation
  shall be in addition to, and not in limitation of, all other releases, indemnities, exculpations,
  and any other applicable law or rules protecting such exculpating parties from liability.
  This provision is not intended to expand or limit the scope of Section 1125(e) and other
  applicable law, except to the extent specifically provided herein upon the consensual
  actions of Entities provided for in the Plan.

                 11.7   Injunction.

                         (a)     General. All Persons or Entities who have held, hold, or may
  hold Claims or Equity Interests (other than Claims that are reinstated under the Plan), and
  all other parties in interest in the Bankruptcy Case, along with their respective current and
  former employees, agents, officers, directors, shareholders, members, managers, principals,
  and direct and indirect affiliates, are permanently enjoined, from and after the Effective
  Date, from, in respect of any Released Claim, or Claim, (i) commencing, conducting, or
  continuing in any manner, directly or indirectly, any suit, action, or other proceeding of
  any kind (including, without limitation, any proceeding in a judicial, arbitral,
  administrative, or other forum) against the Released Parties, the Debtor, or the
  Reorganized Debtor, the Debtor Parties or in respect of any Released Claim or Claim; (ii)
  enforcing, levying, attaching, collecting, or otherwise recovering on account of any
  Released Claim or Claim by any manner or means, whether directly or indirectly, of any
  judgment, award, decree, or order against the Released Parties, the Debtor, or the
  Reorganized Debtor; (iii) creating, perfecting, or enforcing in any manner, directly or
  indirectly, any encumbrance of any kind on account of any Released Claim or Claim
  against the Released Parties, the Debtor, or the Reorganized Debtor; (iv) asserting any
  right of setoff, subrogation, or recoupment of any kind, against any obligation due from the
  Released Parties, the Debtor, or the Reorganized Debtor, or against the property or
  interests in property of the Debtor or Reorganized Debtor, on account of any Released
  Claim, Claim, or Equity Interests; or (v) commencing or continuing in any manner any
  action or other proceeding of any kind on account of, in connection with, or with respect to
  any such Released Claim or Claim; provided, however, that nothing contained herein shall
  preclude such Entities from exercising their rights pursuant to and consistent with the
  terms hereof and the contracts, instruments, releases, and other agreements and documents
  delivered under or in connection with the Plan.

                     (b)    Injunction Against Interference With the Plan. Upon entry of
  the Confirmation Order, all Holders of Claims and Equity Interests and their respective


                                                 33
Case:17-16046-EEB Doc#:583 Filed:02/12/19                Entered:02/12/19 13:13:38 Page34 of 50



  current and former employees, agents, officers, directors, shareholders, members,
  managers, principals, and direct and indirect affiliates shall be enjoined from taking any
  actions to interfere with the implementation or consummation of the Plan. Each Holder of
  a Claim or an Allowed Claim, by accepting, or being eligible to accept, Plan Distributions
  on account of such Claim under the Plan, and the Holders of Equity Interests, shall be
  deemed to have consented to the injunction provisions set forth in this Article 11.7 of the
  Plan.

                 11.8 Term of Bankruptcy Injunction or Stays. All injunctions or stays
  (excluding any injunctions or stays contained in the Plan or the Confirmation Order) in effect in
  the Bankruptcy Case under Sections 105 or 362, or any order of the Court or otherwise, and in
  existence as of the Confirmation Date, shall remain in full force and effect until the date of the
  Final Decree.

                  11.9 Termination of Subordination Rights and Settlement of Related Claims.
  The classification and manner of satisfying all Claims and Equity Interests under the Plan takes
  into consideration all subordination rights, whether arising by contract or under general
  principles of equitable subordination, Section 510, or otherwise. All subordination rights that a
  Holder of a Claim or Equity Interest may have with respect to any Plan Distribution shall be
  discharged and terminated, and all actions related to the enforcement of such subordination rights
  shall be enjoined permanently. Accordingly, Plan Distributions to Holders of Allowed Claims
  shall not be subject to payment of a beneficiary of such terminated subordination rights, or to
  levy, garnishment, attachment, or other legal process by a beneficiary of such terminated
  subordination rights.

                  11.10 Waiver of Actions Arising Under Chapter 5 of the Bankruptcy Code.
  Without limiting any other applicable provisions of, or releases contained in, the Plan, but
  subject to the proviso of this sentence, each of the Debtor, the Reorganized Debtor, their
  respective successors, assigns, and representatives, and any and all other entities who may
  purport to assert any claim or Cause of Action, directly or derivatively, by, through, for, or
  because of the Debtor Parties, hereby irrevocably and unconditionally release, waive, and
  discharge any and all Avoidance Actions for all purposes; provided, however, that no such
  Avoidance Action shall be waived pursuant to this Article 11.10 or otherwise to the extent (a)
  such Avoidance Action, if successful, would result in the disallowance of any Claim against the
  Debtor, in whole or in part, pursuant to Section 502(d), (b) such Avoidance Action could be
  maintained against a Holder that is a Class 4, 8 or 9 Objector or that votes to reject the Plan, (c)
  such Avoidance Action is against a Holder that is not a Releasing Party, or (d) such Avoidance
  Action is against the Holder of an Equity Interest who objects to Confirmation of the Plan. For
  the avoidance of doubt, none of the Avoidance Actions waived pursuant to this Article 11.10
  shall constitute Retained Actions.

                  11.1 Retained Actions. As of the Effective Date the Reorganized Debtor, in
  accordance with Section 1123(b) and with the consent of MBL, shall retain and, with the consent
  of MBL, may enforce, sue on, settle, compromise, otherwise resolve, discontinue, abandon, or
  dismiss all claims, rights, Causes of Action, suits, and proceedings, including without limitation
  the Retained Headwaters/DTE Actions (as defined below) (collectively, the "Retained Actions"),
  whether at law or in equity, whether known or unknown, that the Debtor or its Estate may hold


                                                  34
Case:17-16046-EEB Doc#:583 Filed:02/12/19                Entered:02/12/19 13:13:38 Page35 of 50



  against any Entity, other than Released Claims or Avoidance Actions waived under the Plan,
  without notice to any Entity or the approval of the Court. For the avoidance of doubt Retained
  actions shall include any and all claims, rights, Causes of Action, suits, and proceedings against
  or as exist in favor of the Debtor and/or MBL against Headwaters and/or DTE and/or Kutner
  Brinen, P.C., and/or DIMES Energy – Rockies, LLC, and their respective current and former
  employees, agents, officers, directors, shareholders, members, managers, principals, direct and
  indirect affiliates (including specifically, without limitation, (collectively with Headwaters and
  DTE, the “Headwaters/DTE Parties”), including without limitation such claims, rights, Causes of
  Action, suits, and proceedings against any of the Headwaters/DTE Parties arising in relation to
  and for (i) damages related to each and every version of any asset purchase agreement executed
  by Headwaters and the Debtor caused by the bad faith conduct in connection therewith, (ii) the
  bad faith conduct within proceedings before the Court seeking approval of a sale of Debtor’s Oil
  and Gas Properties to Headwaters, (iii) breach, including claims for willful, bad faith breach of
  the Third Amended and Restated Asset Purchase Agreement approved by the Court, (iv)
  fraudulent inducement with respect to items (i) through (iii) immediately above, (v) bad faith and
  vexatious proceedings and litigation within the Bankruptcy Case before the Court, and (vi) any
  and all other claims, rights, Causes of Action, suits, and proceedings against any of the
  Headwaters/DTE Parties under applicable non-bankruptcy or bankruptcy law (“Retained
  Headwaters/DTE Actions”). MBL shall have standing to pursue, on behalf of the Reorganized
  Debtor, the Retained Actions, including without limitation, the Retained Headwaters/DTE
  Actions. With the consent of MBL, the Reorganized Debtor or its successor(s) may pursue such
  Retained Actions, as appropriate, in accordance with the best interests of the Reorganized Debtor
  or its successor(s) that hold such rights. Without the written consent of MBL the Reorganized
  Debtor shall only have access to the Wind-Up Amount with which to pay the expenses of
  prosecuting Retained Actions.

                 11.2 No Discharge. Section 1141(d)(3) provides that confirmation of a plan
  will not discharge a debtor if the plan provides for the liquidation of all or substantially all
  property of the estate, the debtor does not engage in business after consummation of the plan,
  and the debtor would be denied a discharge under Section 727(a). If Section 1141(d)(3) applies
  to Debtor, Debtor will not receive a discharge.

                                           ARTICLE XII
                                     GENERAL PROVISIONS

                 12.1 Amendments and Modifications. MBL may propose amendments or
  modifications of the Plan at any time prior to entry of the Confirmation Order. Any provisions
  that the Court may determine which render the Plan unconfirmable may be severed or altered at
  the option of MBL. After entry of the Confirmation Order, MBL may, with approval of the
  Court, and so long as it does not materially and adversely affect a Claim Holder, remedy any
  defect or omission, or reconcile inconsistencies in the Plan or in the Confirmation Order, in such
  manner as may be necessary to carry out the purposes and intent of the Plan. Further, nothing
  contained in this Article shall limit MBL's ability to modify the Plan pursuant to Section 1127.

                 12.2 Reservation of Rights/Preservation of Causes of Action. Except as
  expressly set forth in the Plan, the Plan shall have no force or effect unless the Court shall enter



                                                  35
Case:17-16046-EEB Doc#:583 Filed:02/12/19                Entered:02/12/19 13:13:38 Page36 of 50



  the Confirmation Order. None of the filing of the Plan, any statement or provision contained in
  the Plan, or the taking of any action by Debtor or MBL with respect to the Plan or the Disclosure
  Statement shall be or shall be deemed to be an admission or waiver of any rights of Debtor or
  MBL with respect to the holders of Claims or Equity Interests, whether prepetition or
  postpetition, prior to the Effective Date. Unless a claim or Cause of Action against a Claim or
  Equity Interest Holder or other Entity is expressly waived, relinquished, released, compromised
  or settled in the Plan or any Final Order, Debtor and MBL expressly reserve such claim or Cause
  of Action for later adjudication by MBL on behalf of the Reorganized Debtor or Reorganized
  Debtor with the consent of MBL, and therefore no preclusion doctrine, including the doctrines of
  res judicata, collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel (judicial,
  equitable or otherwise) or laches shall apply to such claims or Causes of Action upon or after the
  Confirmation or consummation of the Plan based on the Disclosure Statement, the Plan, or the
  Confirmation Order, except where such claims or causes of action have been expressly waived,
  relinquished, released, compromised, or settled in the Plan or a Final Order. In addition, Debtor
  expressly reserves the right to pursue or adopt any claims or Causes of Action not so waived,
  relinquished, released, compromised or settled that are alleged in any lawsuit in which Debtor is
  a defendant or an interested party, against any entity, including the plaintiffs or co-defendants in
  such lawsuits. Any Entity to whom Debtor has incurred an obligation (whether on account of
  services, purchase, or sale of goods or otherwise), or who has received services from Debtor or a
  transfer of Cash or property of Debtor, or who has transacted business with Debtor, or leased
  equipment or property from Debtor should assume that such obligation, transfer, or transaction
  may be reviewed by Reorganized Debtor subsequent to the Effective Date and may, to the extent
  not theretofore expressly waived, relinquished, released, compromised, or settled, be the subject
  of an action after the Effective Date, whether or not (i) a proof of claim was filed against Debtor
  in this case; (ii) Debtor, Reorganized Debtor, or MBL has objected to such proof of claim; (iii) a
  Claim was included in the Bankruptcy Schedules; or (iv) such scheduled Claim has been
  objected to by Debtor, Reorganized Debtor, or MBL, or has been identified by any such party as
  disputed, contingent, or unliquidated.

                                           ARTICLE XIII
                                RETENTION OF JURISDICTION

                 13.1 Pursuant to Sections 105(c) and 1142, to the fullest extent permitted by
  law, and notwithstanding the entry of the Confirmation Order or the occurrence of the Effective
  Date, the Court shall retain exclusive jurisdiction over any matter arising under the Bankruptcy
  Code, arising in or out of, or related to, the Bankruptcy Case, the Plan, or the Confirmation
  Order, including jurisdiction to:

                          (a)     Allow, disallow, determine, liquidate, classify, estimate, or
  establish the priority or secured or unsecured status of any Claim or Equity Interest, including the
  resolution of any request for payment of any Administrative Expense Claim and the resolution of
  any and all objections to the Allowance or priority of Claims or Equity Interests;

                        (b)    resolve any matters related to the assumption, assumption and
  assignment, or rejection of any executory contract or unexpired lease to which the Debtor is




                                                  36
Case:17-16046-EEB Doc#:583 Filed:02/12/19              Entered:02/12/19 13:13:38 Page37 of 50



  party to or with respect to which the Debtor or Reorganized Debtor may be liable, and hear,
  determine, and, if necessary, liquidate, any Claims arising therefrom;

                         (c)    determine any and all motions, adversary proceedings,
  applications, contested matters, or other litigated matters pending on the Effective Date;

                      (d)      ensure that Plan Distributions to Holders of Allowed Claims are
  accomplished pursuant to the terms of the Plan;

                        (e)    adjudicate any and all disputes arising from or relating to Plan
  Distributions;

                         (f)    enter, implement, or enforce such orders as may be necessary or
  appropriate to implement or consummate the provisions of the Plan, and all contracts,
  instruments, releases, and other agreements or documents created in connection with the Plan or
  the Confirmation Order;

                          (g)    enter, implement, or enforce such orders as may be appropriate in
  the event the Confirmation Order is for any reason stayed, reversed, revoked, modified, or
  vacated, or distributions pursuant to the Plan are enjoined or stayed;

                        (h)   issue injunctions, enter and implement other orders, and take such
  other actions as may be necessary or appropriate to restrain interference by any Entity with the
  consummation, implementation, or enforcement of the Plan, the Confirmation Order, or any
  other order of the Court;

                       (i)    modify the Plan before or after the Effective Date under
  Section 1127 or modify the Confirmation Order, or any contract, instrument, release, or other
  agreement or document created in connection with the Plan or the Confirmation Order, or
  remedy any defect or omission or reconcile any inconsistency in any Court order, the Plan, the
  Disclosure Statement, the Confirmation Order, or any contract, instrument, release, or other
  agreement or document created in connection with the Plan or the Confirmation Order, in such
  manner as may be necessary or appropriate to consummate the Plan;

                         (j) hear and determine all applications for compensation and
  reimbursement of expenses of Professionals under Sections 330, 331, and 503(b) incurred prior
  to the Effective Date;

                         (k)    hear and determine any rights, claims, or Causes of Action held or
  reserved by, or accruing to, the Debtor or the Reorganized Debtor pursuant to the Plan, the
  Bankruptcy Code, the Confirmation Order, or any other applicable law, including without
  limitation, the Retained Actions;

                        (l)     enforce all orders, judgments, injunctions, releases, exculpations,
  indemnifications, and rulings entered in connection with the Bankruptcy Case;




                                                 37
Case:17-16046-EEB Doc#:583 Filed:02/12/19              Entered:02/12/19 13:13:38 Page38 of 50



                         (m)    hear and determine disputes arising in connection with the
  interpretation, implementation, or enforcement of the Plan, the Confirmation Order, any
  transactions contemplated thereby, or any agreement, instrument, or other document governing
  or relating to any of the foregoing, or the effect of the Plan under any agreement to which the
  Debtor, the Reorganized Debtor or any affiliate thereof is a party;

                       (n)     hear and determine any issue for which the Plan or a related
  document requires a Final Order of the Court;

                        (o)     issue such orders as may be necessary or appropriate to aid in
  execution of the Plan or to maintain the integrity of the Plan following consummation, to the
  extent authorized by Section 1142;

                        (p)    determine such other matters and for such other purposes as may
  be provided in the Confirmation Order;

                        (q)     hear and determine matters concerning state, local, and federal
  taxes in accordance with Sections 346, 505, and 1146;

                        (r)    enter and enforce any order for the sale or transfer of property
  pursuant to Sections 363, 1123, or 1146(a);

                       (s)     hear and determine all disputes involving the existence, scope, and
  nature of the discharges, releases, or injunctions granted under the Plan and the Bankruptcy
  Code;

                        (t)    hear and determine all disputes involving or in any manner
  implicating the exculpation, release, injunction or indemnification provisions contained in the
  Plan;

                       (u)      hear and determine any matters arising under or related to
  Sections 1141 and 1145;

                        (v)     recover all Properties of the Debtor and property of the Estate,
  wherever located;

                        (w)     enter a Final Decree closing the Bankruptcy Case; and

                      (x)      hear and determine any other matter not inconsistent with the
  Bankruptcy Code and title 28 of the United States Code.

                                          ARTICLE XIV
                               MISCELLANEOUS PROVISIONS

                14.1 Payment of Statutory Fees. On the Effective Date, all Quarterly UST Fees
  due and payable pursuant to Section 1930 of title 28 of the U.S. Code due as of that date shall be



                                                 38
Case:17-16046-EEB Doc#:583 Filed:02/12/19              Entered:02/12/19 13:13:38 Page39 of 50



  paid by the Debtor. Following the Effective Date, the Reorganized Debtor shall pay any and all
  such fees when due and payable, and shall file with the Court quarterly reports in a form
  reasonably acceptable to the U.S. Trustee. Each of the Debtor and Reorganized Debtor shall
  remain obligated to pay quarterly fees to the Office of the U.S. Trustee until the earliest of the
  Bankruptcy Case being closed, dismissed, or converted to a case under chapter 7 of the
  Bankruptcy Code. The Reorganized Debtor shall be entitled to an order administratively closing
  the Bankruptcy Case on or after the Effective Date pending the filing of a motion seeking a Final
  Decree and order closing this Bankruptcy Case.

                 14.2 Incentive and Severance Compensation. As of the Effective Date the
  Incentive and Severance Compensation shall be approved without further notice to or further
  action by any Entity or the Court and shall be paid by the Reorganized Debtor with Cash that is
  MBL Collateral to the CRO as follows: (a) 80% shall be paid within one (1) Business Day after
  the Effective Date; and (b) 20% shall be paid immediately prior to dissolution of the Debtor.
  Any further compensation to the CRO paid for the winding up of the affairs of the Debtor and
  Reorganized Debtor shall, after the Effective Date be paid out of the Wind-Up Amount and only
  after approval of MBL, unless otherwise agreed by MBL. Any such agreement shall not affect
  the Plan Distributions to the Holders of Claims under the Plan.

                 14.3 Confirmation Order Effective Upon Entry. The Confirmation Order shall
  be effective immediately upon entry by the Court, and the stay of effectiveness provided for by
  Bankruptcy Rule 3020 shall be abrogated as of entry of the Confirmation Order.

                14.4 Substantial Consummation. On the Effective Date, the Plan shall be
  deemed to be substantially consummated under Sections 1101 and 1127(b).

                14.5 Expedited Determination of Postpetition Taxes. MBL on behalf of the
  Reorganized Debtor shall be authorized to request an expedited determination under
  Section 505(b) for all tax returns filed for, or on behalf of, the Debtor for any and all taxable
  periods ending after the Petition Date through, and including, the Effective Date.

                 14.6 Modification and Amendments.            Subject to the requirements of
  Section 1127, Rule 3019 of the Bankruptcy Rules, and, to the extent applicable, Sections 1122,
  1123, and 1125, MBL, may alter, amend, or modify the Plan at any time prior to the Effective
  Date. Holders of Claims and Equity Interests that have accepted the Plan shall be deemed to
  have accepted the Plan, as supplemented, amended, or modified, if the proposed supplement,
  amendment, or modification complies with the requirements of this Article 14.6 and does not
  materially and adversely change the treatment of the Claim or Equity Interest of such Holder;
  provided, however, that any Holders of Claims or Equity Interests that were deemed to accept the
  Plan because such Claims or Equity Interests were Unimpaired shall continue to be deemed to
  accept the Plan only if, after giving effect to such amendment or modification, such Claims or
  Equity Interests continue to be Unimpaired.

                 Entry of a Confirmation Order shall mean that all modifications or amendments to
  the Plan since the solicitation thereof are approved pursuant to Section 1127(a) and do not
  require additional disclosure or resolicitation under Bankruptcy Rule 3019.



                                                 39
Case:17-16046-EEB Doc#:583 Filed:02/12/19               Entered:02/12/19 13:13:38 Page40 of 50




                 14.7 Additional Documents. On or before the Effective Date, the Debtor, with
  the consent of MBL, may enter into any agreements and other documents as may be necessary or
  appropriate to effectuate and further evidence the terms and conditions of the Plan. The Debtor
  or the Reorganized Debtor, as applicable, and all Holders of Allowed Claims receiving Plan
  Distributions and all other parties in interest may, from time to time, and with the consent of
  MBL prepare, execute, and deliver any agreements or documents and take any other actions as
  may be necessary or advisable to effectuate the provisions and intent of the Plan.

                 14.8 Effectuating Documents and Further Transactions. On and after the
  Effective Date, the Reorganized Debtor through the CRO and with the consent of MBL is
  authorized to execute, deliver, file, or record such contracts, instruments, releases, indentures,
  and other agreements or documents and take such actions as may be necessary or appropriate to
  effectuate and further evidence the terms and conditions of the Plan, without the need for any
  approvals, authorizations, or consents from or notices to any entity or the Court, except for those
  expressly required pursuant to the Plan.

                14.9 Entire Agreement. Except as otherwise indicated, the Plan supersedes all
  previous and contemporaneous negotiations, promises, covenants, agreements, understandings,
  and representations on such subjects, all of which have become merged and integrated into the
  Plan.

                  14.10 Revocation or Withdrawal of the Plan. MBL reserves the right to revoke
  or withdraw the Plan at any time prior to the Effective Date. If MBL takes such action, the Plan
  shall be deemed null and void in its entirety and of no force or effect, and any settlement or
  compromise embodied in the Plan (including the fixing or limiting to an amount certain of any
  Claim or Class of Claims), assumption of executory contracts or unexpired leases effected under
  the Plan, and any document or agreement executed pursuant to the Plan, shall be deemed null
  and void. In such event, nothing contained in the Plan shall (i) constitute or be deemed to be a
  waiver or release of any claim against or by, or Equity Interest in the Debtor or any other Entity;
  (ii) prejudice in any manner the rights of the Debtor or any Entity in further proceedings
  involving the Debtor; or (iii) constitute an admission, acknowledgement, offer, or undertaking of
  any sort by the Debtor or any other Entity.

                  14.11 Severability. If, prior to the entry of the Confirmation Order, any term or
  provision of the Plan is held by the Court to be invalid, void, or unenforceable, or is denied by
  the Court, then, at the request of MBL, the Court shall have the power to alter and interpret such
  term or provision to make it valid or enforceable to the maximum extent practicable, consistent
  with the original purpose of the term or provision held to be invalid, void, or unenforceable, and
  such term or provision shall then be applicable as altered or interpreted. Notwithstanding any
  such holding, alteration, or interpretation, the remainder of the terms and provisions of the Plan
  shall remain in full force and effect and shall in no way be affected, impaired, or invalidated by
  such holding, alteration, or interpretation. The Confirmation Order shall constitute a judicial
  determination and shall provide that each term and provision of the Plan, as it may have been
  altered or interpreted in accordance with the foregoing, with the exception only of those terms
  held by the Court to be invalid, void, or unenforceable, or denied by the Court is (i) valid and



                                                  40
Case:17-16046-EEB Doc#:583 Filed:02/12/19                Entered:02/12/19 13:13:38 Page41 of 50



  enforceable pursuant to its terms; (ii) integral to the Plan; and (iii) non-severable and mutually
  dependent.

                  14.12 Solicitation. Upon entry of the Confirmation Order, MBL shall be
  deemed to have solicited acceptances of the Plan in good faith and in compliance with the
  applicable provisions of the Bankruptcy Code, including, without limitation, Section 1125(e),
  and any applicable non-bankruptcy law, rule, or regulation governing the adequacy of disclosure
  in connection with such solicitation. MBL, and each of its respective principals, members,
  partners, officers, directors, employees, agents, managers, representatives, advisors, attorneys,
  accountants, and professionals shall be deemed to have participated in good faith and in
  compliance with the applicable provisions of the Bankruptcy Code in the offer, issuance, sale,
  and purchase of any securities offered or sold under the Plan, and therefore, are not, and on
  account of such offer, issuance, sale, solicitation, or purchase shall not be, liable at any time for
  the violation of any applicable law, rule, or regulation governing the solicitation of acceptances
  or rejections of the Plan or the offer, issuance, sale, or purchase of any securities offered or sold
  under the Plan.

                 14.13 Governing Law. Unless a rule of law or procedure is supplied by federal
  law (including the Bankruptcy Code and the Bankruptcy Rules) or unless otherwise specifically
  stated, the laws of the State of Colorado, without giving effect to the principles of conflict of
  laws, shall govern the rights, obligations, construction, and implementation of the Plan, and any
  agreements, documents, instruments, or contracts executed or entered into in connection with the
  Plan (except as otherwise set forth in those agreements, in which case the governing law of such
  agreement shall control); provided, however, that corporate or entity governance matters relating
  to the Debtor or the Reorganized Debtor shall be governed by the laws of the state of
  incorporation or organization of the Debtor or the Reorganized Debtor.

                14.14 Successors and Assigns. The rights, benefits, and obligations of any
  Person or Entity named or referred to in the Plan shall be binding on, and shall inure to the
  benefit of, any heir, executor, administrator, successor, or assign, affiliate, officer, director,
  shareholder, member, manager, agent, representative, attorney, beneficiary, or guardian, if any,
  of each Person or Entity.

                14.15 Closing of Bankruptcy Case. MBL shall, as promptly as practicable after
  the full administration of the Bankruptcy Case, file with the Court all documents required by
  Bankruptcy Rule 3022, and any applicable order of the Court to close the Bankruptcy Case.

                  14.16 Document Retention. On and after the Effective Date, the Reorganized
  Debtor may maintain documents in accordance with the Debtor’s current document retention
  policy, as may be amended or supplemented by the Reorganized Debtor without notice to or
  further action of any Entity or the Court.

                14.17 Conflicts. In the event of any conflict between the terms and provisions in
  the Plan on the one hand and the terms and provisions in the Disclosure Statement, any other
  instrument or document created or executed pursuant to the Plan, or any order (other than the
  Confirmation Order) referenced in the Plan (or any exhibits, schedules, appendices, supplements,



                                                   41
Case:17-16046-EEB Doc#:583 Filed:02/12/19                Entered:02/12/19 13:13:38 Page42 of 50



  or amendments to any of the foregoing), on the other hand, the Plan shall govern and control;
  provided, however, that, notwithstanding anything herein to the contrary, in the event of a
  conflict between the Confirmation Order, on the one hand, and the Plan, on the other hand, the
  Confirmation Order shall govern and control in all respects.

                14.18 Service of Documents.

                         (a)     After the Effective Date, any pleading, notice, or other document
  required by the Plan to be served on or delivered to:

                the Debtor or the Reorganized Debtor, shall be served on:

                          Kings Peak Energy, LLC
                          c/o F. Robert Tiddens, CRO
                          Kings Peak Energy LLC
                          1660 Lincoln Street, Suite 2100
                          Denver, CO 80264
                          Phone: (303)-204-7814 (Direct)
                          Email: rtiddens1@gmail.com
                          with a copy to (which shall not constitute notice)

                          Onsager | Fletcher | Johnson
                          Christian C. Onsager
                          Alice White
                          1801 Broadway, Suite 900
                          Denver, Colorado 80202
                          Phone: (303) 512-1123
                          Fax: (303) 512-1129
                          consager@OFJlaw.com
                          awhite@ofjlaw.com

                Macquarie Bank Limited shall be served on:

                          Macquarie Bank Limited, Houston Representative Office
                          c/o James Jordan
                          500 Dallas, Level 31
                          Houston, Texas 77002
                          Phone: (713) 275 6213
                          Email: james.jordan@macquarie.com

                          with a copy to (which shall not constitute notice)

                          Kelly Hart & Pitre
                          Louis M. Phillips
                          One American Place
                          301 Main Street, Suite 1600
                          Baton Rouge, LA 70801-19



                                                 42
Case:17-16046-EEB Doc#:583 Filed:02/12/19              Entered:02/12/19 13:13:38 Page43 of 50



                          Phone: (225) 381-9643
                          Fax: (225) 336-9763
                          Email: louis.phillips@kellyhart.com

                       (b)    After the Effective Date, MBL, or the Reorganized Debtor with the
  consent of MBL, shall be authorized to limit the list of Entities receiving documents pursuant to
  Bankruptcy Rule 2002 to those Entities who have filed a renewed request to receive documents
  pursuant to Bankruptcy Rule 2002.

                14.19 Deemed Acts. Whenever an act or event is expressed under the Plan to
  have been deemed done or to have occurred, it shall be deemed to have been done or to have
  occurred without any further act by any party, by virtue of the Plan and the Confirmation Order.

                  14.20 Waiver or Estoppel. Each Holder of a Claim or an Equity Interest shall be
  deemed to have waived any right to assert any argument, including, without limitation, the right
  to argue that its Claim or Equity Interest should be Allowed in a certain amount, in a certain
  priority, secured, or not subordinated by virtue of an agreement made with the Debtor or its
  counsel or any other Entity, if such agreement was not disclosed in the Plan, the Disclosure
  Statement, or papers filed with the Court prior to the Confirmation Date.




                             SIGNATURES ON FOLLOWING PAGE




                                                 43
Case:17-16046-EEB Doc#:583 Filed:02/12/19    Entered:02/12/19 13:13:38 Page44 of 50



  Dated: February 12, 2019.

                                            MACQUARIE BANK LTD.

                                            /s/ Ben Mossemenear
                                            Division Director

                                            and

                                            /s/ Lynette Ladhams
                                            Associate Director

                                            MARKUS WILLIAMS
                                            YOUNG & ZIMMERMANN LLC

                                            /s/ James T. Markus
                                            James T. Markus, #25065
                                            Matthew T. Faga, #41132
                                            Donald D. Allen, #10340
                                            1700 Lincoln Street, Suite 4550
                                            Denver, Colorado 80203-4505
                                            Telephone (303) 830-0800
                                            Facsimile (303) 830-0809
                                            Email jmarkus@markuswilliams.com

                                            And

                                            KELLY HART & PITRE
                                            /s/ Louis M. Phillips
                                            Louis M. Phillips (La. Bar No. 10505)
                                            One American Place
                                            301 Main Street, Suite 1600
                                            Baton Rouge, LA 70801-19
                                            Phone: (225) 381-9643
                                            Fax: (225) 336-9763
                                            Email: louis.phillips@kellyhart.com

                                            Counsel for Macquarie Bank Limited




                                      44
Case:17-16046-EEB Doc#:583 Filed:02/12/19       Entered:02/12/19 13:13:38 Page45 of 50



                               LIST OF EXHIBITS

       Exhibit A        Field Vendor Claims

       Exhibit B        Field Vendor Lien Claims

       Exhibit C        Gas Proceeds Claims

       Exhibit D        General Unsecured Claims

       Exhibit E         Suspense Fund Claims




                                        45
Case:17-16046-EEB Doc#:583 Filed:02/12/19   Entered:02/12/19 13:13:38 Page46 of 50



                                  EXHIBIT A

                              Field Vendor Claims




                                      46
Case:17-16046-EEB Doc#:583 Filed:02/12/19   Entered:02/12/19 13:13:38 Page47 of 50



                                  EXHIBIT B

                            Field Vendor Lien Claims




                                       47
Case:17-16046-EEB Doc#:583 Filed:02/12/19            Entered:02/12/19 13:13:38 Page48 of 50



                                        EXHIBIT C

                                    Gas Proceeds Claims

  Item Description                                               USD           USD
  9621 - United Energy Trading LLC Gross Gas Sales             73,062.51
  9626 - Gas Marketing Charge                                  (6,843.85)
  Net Gas Revenue Received into KPE call account                             66,218.66

  9622 - Gas Production Tax - WY                               (3,471.83)
  9623 - Gas Ad Valorem Tax - to TOC                           (3,471.83)
  9624 - Gas Conservation Tax - WY                                (28.93)
  Suspense to TOC                                                (366.05)
  Owner Checks (71) incl ONRR & Wy State Land                 (12,328.19)
  Total Class 6 Gas Proceeds Claim                                          (19,666.83)


  Kings Peak Net Gas Revenue                                                 46,551.83




                                             48
Case:17-16046-EEB Doc#:583 Filed:02/12/19       Entered:02/12/19 13:13:38 Page49 of 50



                                       EXHIBIT D

                                General Unsecured Claims

               Name of Creditor            POC No. or Scheduled        Amount
  Bay Capital Corporation                  18                     $325,000.00
  Brandon Standifird                       19                     $23,044.50
  BWDC, LLC                                12                     $57,146.34
  Proven                                   23                     $75,000.00
  Steptoe & Johnson                        20                     $191,081.49
  Wyoming Dept. of Environmental Quality   S                      $1,595.00
  Total                                                           $672,867.33




                                           49
Case:17-16046-EEB Doc#:583 Filed:02/12/19                Entered:02/12/19 13:13:38 Page50 of 50



                                           EXHIBIT E
                                      Suspense Fund Claims

                 Name of Creditor                        POC No. or Scheduled      Amount
  A-8 Investment Company                                 S                      $63.64
  Alan Schottenstein                                     S                      $35.49
  Alpha Development Corp                                 S                      $17,616.54
  Bellport Oil & Gas Inc.                                S                      $16.67
  Bill and Pat Clayton                                   S                      $5.72
  Billie McWilliams Estate                               S                      $1,416.92
  BMNW Resources                                         S                      $16.64
  Dean Mohr                                              S                      $58.37
  Elizabeth G. Rainey                                    S                      $74.73
  Elizabeth M. Smythe1980                                S                      $45.93
  Gerald Hagerman                                        S                      $87.56
  Helen D. McVey                                         S                      $19.08
  Hudson Family Partnership                              S                      $16.05
  James Earl Ghormley                                    S                      $193.74
  Joan B. Reep                                           S                      $77.30
  K&M Oil Company                                        S                      $11.49
  KAB Acquisition LLLP-VI                                S                      $45,377.93
  Kenneth G. Leis                                        S                      $2,031.30
  Leslie Avedisian                                       S                      $1,035.43
  Maurice W. Brown Oil & Gas LLC                         S                      $5,572.71
  Micheal L. Pinnell                                     S                      $63.64
  Nugget Trust                                           S                      $2,206.46
  Pintail Production Company Inc.                        S                      $320.08
  Pride Energy Company                                   S                      $641.73
  Robert A. McClintock                                   S                      $11.49
  Robert D. Stolzenbach                                  S                      $58.34
  Robert Kruse                                           S                      $320.08
  Robert M Jenney 2004 Trust FBO C. Jenney               S                      $487.30
  Robert M Jenney 2004 Trust FBO S. Bushman              S                      $1,461.89
  Robert M. Jenney 2004 Trust FBO P. Taft                S                      $487.29
  Sammie Louise Inman Jennifer Pedersen AIF              S                      $1,248.68
  Steve Brown                                            S                      $17.21
  Sun Operating Limited Partners                         S                      $28.34
  Thomas Kirchen Jr.                                     S                      $838.42
  Trent T. Novotny                                       S                      $386.01
  Trigg Venture Nominee Inc.                             S                      $1,420.38
  Viking Exploration                                     S                      $1,092.38
  W Devier Pierson                                       S                      $10.35
  W E West Rocable Trust                                 S                      $63.41
  Walter James Brown & Kathryn Sue Justice Family        S                      $533.20
  Trust
  Williams Oil & Gas LLC                                 S                      $34.63
  Total                                                                         $85,504.55




                                                    50
